Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 1 of 89 Page ID
                                   #:721




                                                   Exhibit A Pt. 2
Case Case
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                       504 Filed 11/05/18
                                             Filed         Page Page
                                                   10/26/2007   2 of 89
                                                                      1 ofPage
                                                                           2 ID
                                    #:722
Case Case
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                       504 Filed 11/05/18
                                             Filed         Page Page
                                                   10/26/2007   3 of 89
                                                                      2 ofPage
                                                                           2 ID
                                    #:723
   Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 4 of 89 Page ID
                                      #:724

                                             Avery, Michael 10/9/2018
                                             For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...




                                    2006 WL 1857378 (W.D.Wash.) (Trial Pleading)
                                    United States District Court, W.D. Washington.

  Robert HICKEY, Kenneth Hankin, Jennifer Hudziec, Stephanie Lane, Carroll Jackson, Denise Cooper, Nicole
       Pearson, and Emily Maloney, on behalf of themselves and all others similarly situated, Plaintiffs,
                                                     v.
  THE CITY OF SEATTLE, a municipality; Paul Schell, Mayor of the City of Seattle; and Norman Stamper, Chief
                               of Police of the City of Seattle, Defendants.

                                                      No. C00-1672 P.
                                                       May, 2006.


                         Second Amended Class Action Complaint for Violation of Civil Rights


                                                 I. NATURE OF THE CASE

1. Plaintiffs and the class they seek to represent assembled in downtown Seattle to exercise their democratic rights during the
1999 World Trade Organization Ministerial. They included people from a wide variety of well-known and non-violent
movements and concerns, including consumer groups, environmentalists, labor unions, human rights groups, small farmers,
and many other organizations aligned with a particular social issue or those who simply wished to observe this exchange of
ideas in a public forum. Plaintiffs and the class sought to exercise their rights of assembly and free speech in a variety of
fashions: peaceful protest, the exchange of ideas, silent observation. These rights are the bedrock upon which this country
was founded and are among the most precious in our society.

2. The World Trade Organization (“WTO”) had come to Seattle with the express approval and encouragement of the City,
and in particular its Mayor, Paul Schell. Mayor Schell was determined to showcase Seattle to the watching world.

3. After witnessing one day of widespread and active, but largely peaceful protest against the WTO, Mayor Schell and his
Chief of Police, Norman Stamper, decided that the City’s image was being jeopardized, as was the vision they had for how
the WTO conference should proceed. Mayor Schell and Police Chief Stamper thus conceived and implemented a course of
police action that was designed to suppress and stifle any further protest which might hint of unruliness, or reflect badly on
the image of Seattle authorities wanted the world to see.

4. Thus, Mayor Schell, with the input and assistance of Police Chief Stamper, issued orders and directives aimed at
eliminating all demonstrations or “protests” from major portions of downtown Seattle. The policies of Mayor Schell, Police
Chief Stamper and the City were intended to create insulated zones inside which no form of unwanted ideological expression
would be allowed. These unwanted forms of expression were labeled “protests” and as such were deemed undesirable.
Therefore, inside these zones, even the simplest of expressive acts - talking, gathering, and walking -- were entirely
prohibited by City authorities if exercised by individuals the City deemed undesirable. Reminiscent of what one might expect
in repressive societies, all attempts at such activities in these zones, and as it later developed outside those zones as well,
were subject to aggressive police harassment and arrest.

5. The suppressive “no protest” policies of Mayor Schell, Police Chief Stamper and the City ostensibly empowered their
police agents to conduct massive and instantaneous arrests of all individuals who attempted to demonstrate inside, or even
physically enter any zone of the City in which such activities were not desired by municipal authorities. These policies
eventually became embodied in Local Proclamation of Civil Emergency Order Number 3 (and subsequent revisions) (“Order
Number 3”).

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          1
   Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 5 of 89 Page ID
                                      #:725

                                              Avery, Michael 10/9/2018
                                              For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



6. Pursuant to these policies, the defendants engaged in a concerted and illegal effort to stifle free speech and assembly,
prohibiting the activities of both ideological protestors and citizens who were just using the streets in the course of their daily
lives.

7. This policy of repression included forcible and sometimes violent denials of the rights to assemble, to express ideas, and to
petition the government for redress of grievances. It encompassed unreasonable and wrongful seizures of persons and
incarceration under inhumane conditions. This course of conduct was summarized in the Seattle City Council’s WTO
Accountability Review Committee Final Report (“Accountability Report”):

Members of the public, including demonstrators, were victims of ill-conceived and sometimes pointless policy actions to
“clear the streets.” Police response, particularly on Capitol Hill, was sometimes out of proportion to the threats faced. Our
inquiry found troubling examples of seemingly gratuitous assaults on citizens, including use of less-lethal weapons like tear
gas, pepper gas, rubber bullets, and “beanbag guns,” by officers who seemed motivated more by anger or fear than
professional law enforcement.

8. In carrying out its oppressive policy, the City of Seattle hunted, accosted and incarcerated hundreds of individuals who had
gathered to speak their minds in a public forum. The City’s police agents shot unarmed civilians with rubber pellets. They
sprayed peaceful civilians with nerve agents such as tear gas and pepper, forcibly handcuffed them, and in some cases
violently beat them with clubs. After summarily arresting as many people as they could, the City’s police herded them into
cramped jail facilities where they were held for as many as 72 hours - often without adequate food, water or space to lie
down. In numerous cases, access to legal counsel was denied to those incarcerated. All of these illegal actions were taken
pursuant to the dictates and authority of the City itself, its mayor and its Chief of Police.

9. This suit is brought as a class action on behalf of all the individuals wrongfully arrested pursuant to the City’s extensive
“no protest” policies - policies which were ultimately embodied in Order Number 3. It seeks to recover damages for those
who, pursuant to City directives, were improperly arrested while inside the City’s designated “no protest” zones and who
were thus forcibly deprived of their right to free speech and assembly under the First Amendment to the United States
Constitution, of their right to speak freely under Article 1, Section 5 of the Washington State Constitution, and of their right
to freedom from unreasonable search and seizure under the Fourth Amendment to the United States Constitution. The
improper arrests of these individuals violated 42 U.S.C. § 1983 (the Civil Rights Act of 1871).

10. This suit also seeks damages for those individuals who were wrongfully arrested pursuant to the City’s “no protest”
policies while outside any of the City’s actual designated “no protest” zones. These individuals were forcibly deprived of
their First Amendment rights to free speech and assembly, and their Article 1, Section 5 right to speak freely. Additionally,
these individuals were forcibly deprived of their federal Fourth Amendment right to freedom from unreasonable search and
seizure. The improper arrests of these individuals violated 42 U.S.C. § 1983 (the Civil Rights Act of 1871).




                                                       II. THE PARTIES

11. Former Plaintiff Robert Hickey is a citizen of the United States and a resident of New York State. He was arrested by
police agents of the City of Seattle on December 1, 1999. Mr. Hickey is a member of the Teamsters Union and is currently
working on a Ph.D at Cornell University in Labor Relations. He came to Seattle to express his solidarity with the
Steelworkers who were engaged in peaceful demonstrations during the WTO. Mr. Hickey’s claims have been resolved via
settlement, along with the claims of the class he represented.

12. Kenneth Hankin is a citizen of the United States, and a resident of Washington State. He was arrested by police agents of
the City of Seattle on December 1, 1999. Mr. Hankin is an advocate of animal rights and environmental concerns. He came to
the WTO to exercise his free speech and assembly rights on these and other issues.

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              2
   Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 6 of 89 Page ID
                                      #:726

                                             Avery, Michael 10/9/2018
                                             For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...




13. Jennifer Hudziec is a citizen of the United States and a resident of New Hampshire. She was arrested by police agents of
the City of Seattle on December 1, 1999. Ms. Hudziec was at the WTO to observe and join in peaceful assembly and speech.

14. Stephanie Lane is a citizen of the United States and a resident of New York state. She was arrested by police agents of the
City of Seattle on December 1, 1999 and was illegally incarcerated for four days. Ms. Lane is a resident of Illinois and came
to Seattle to observe the WTO demonstrations.

15. Former Plaintiff Carroll Jackson is a citizen of the United States and a resident of Washington State. She was arrested by
police agents of the City of Seattle on December 1, 1999 and was illegally incarcerated for four days. Ms. Jackson is a 64
year old retired school teacher. She was at the WTO to observe and take photographs of the demonstrations. Ms. Jackson’s
claims have been resolved via settlement, along with the claims of the class she represented.

16. Denise Cooper is a citizen of the United States and a resident of Washington State. She was arrested by police agents of
the City of Seattle on December 1, 1999 and was illegally incarcerated for four days. Ms. Cooper is a student at the
University of Washington. She was at the WTO to voice the concerns of African-Americans and other people of color who
are affected by the policies of the WTO.

17. Nicole Pearson is a citizen of the United States. She was arrested by police agents of the City of Seattle on December 1,
1999 and was illegally incarcerated for four days. She was at the WTO to voice the concerns of African-Americans and other
people of color who are affected by the policies of the WTO.

18. Former Plaintiff Emily Maloney is a citizen of the United States and a resident of the State of California. She was arrested
by police agents of the City of Seattle on December 1, 1999 and was illegally incarcerated for over 40 hours. Ms. Maloney is
a 68 year old lawyer and was in Seattle December 1, 1999 to exercise her First Amendment right to protest the policies of the
WTO. Her claims were resolved via settlement.

19. The City of Seattle is a municipal corporation organized under the laws of the State of Washington. The defendant City
includes, as one of its agencies, the Seattle Police Department.

20. Paul Schell is, and was at all times pertinent to this suit, the Mayor of the City of Seattle, with overall executive and
supervisory responsibility for the acts of defendants described herein. At all times material to this complaint, defendant
Schell was an agent and employee of the City of Seattle, and was acting within the scope of his employment and under color
of the laws of the State of Washington. The claims against Mr. Schell have been dismissed.

21. Norman Stamper was, at all times pertinent to this suit, the Chief of Police of the City of Seattle, with executive and
supervisory responsibility for the acts of Seattle police officers during all acts of the defendants described herein. He was
responsible for the policies, practices and customs of the Seattle Police Department. He possessed final policy-making and
decisional authority regarding issues of law enforcement, discipline and training within the Police Department. At all times
material to this complaint, defendant Stamper was an agent and employee of the City of Seattle, and was acting within the
scope of his employment and under color of the laws of the State of Washington. The claims against Mr. Stamper have been
dismissed.



                                            III. JURISDICTION AND VENUE

22. This Court has jurisdiction over the plaintiffs because they are either residents of the State of Washington or submit to
jurisdiction in this forum. The Court has jurisdiction over the defendants because they are residents of the State of
Washington. This Court has jurisdiction over the subject matter of the suit pursuant to 28 U.S.C. § 1343(3) and 42 U.S.C. §
1983. The Court has jurisdiction over plaintiffs’ state law claims pursuant to 28 U.S.C. § 1337.

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           3
   Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 7 of 89 Page ID
                                      #:727

                                            Avery, Michael 10/9/2018
                                            For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...




23. Venue is proper in the Western District of Washington at Seattle pursuant to 28 U.S.C. § 1391(b).



                                             IV. FACTUAL ALLEGATIONS

                                              A. The WTO Comes to Seattle

24. Between November 30, 1999, and December 3, 1999, a ministerial conference of the WTO was held in Seattle,
Washington. The WTO is an international policy body that according to its charter promotes global trade. The WTO claims
authority to impose economic sanctions upon member nations that are at odds with this objective.

25. The City of Seattle had actively sought to host the WTO’s 1999 winter ministerial conference. Mayor Schell considered
landing the WTO to be a prize for the city and believed it would add to the city’s prestige, as well as his own.

26. On January 25, 1999, after months of behind the scenes solicitation, Mayor Paul Schell announced that the White House
had chosen Seattle to be the site of the 1999 WTO Ministerial Conference. Holding the conference in Seattle was portrayed
as a coup that would bring millions of dollars in revenues to local business owners. More importantly, hosting the WTO
Ministerial Conference would solidify Seattle’s reputation as a “world class” city and place us at the hub of international
trade. As Mayor Schell noted in an interview with the SEATTLE POST-INTELLIGENCER reported on January 26, 1999,
“[W]e’ll get advertising through the news media that we couldn’t afford to buy.” Other leaders called the conference a
“phenomenal opportunity to showcase Washington State.” Senator Murray observed that the WTO’s coming to Seattle was
like “winning the jackpot.” Mayor Schell shared their sentiments.

27. Mayor Schell was so anxious to host the WTO that he was willing to have the City incur millions in WTO-related
expenses because “in terms of furthering the city’s role ... this is a huge plus.” He was also willing to override downtown
merchants’ concerns, in the process noting that, “This event is a momentous exciting affair for Seattle” and “speaks to the
growing stature of Seattle’s place on the world stage.”

28. On October 12, 1999, Seattle City Councilwoman Tina Podlowski observed about Schell, “[T]his is all about the Mayor’s
desire to put on the best possible face for the WTO. All he cares about is the outside show and he doesn’t give a damn about
people in the neighborhoods.” As events would have it, she turned out to be correct.



   B. Legitimate, Well-Recognized Groups Express Their Intent to Exercise Rights of Free Speech and Assembly in
                                              Protest of the WTO

29. Unfortunately for Mayor Schell’s Norman Rockwell-like plans, dark clouds (from his perspective) began to form shortly
after Seattle was selected as the site of the WTO conference.

30. The convening of this conference had, for months, drawn the attention of thousands of citizens and organizations who
disagreed with WTO policies, including the Direct Action Network, Public Citizen, the AFL-CIO and its affiliated unions,
the Earth Justice Legal Defense Fund, Sierra Club, the International Forum on Globalization, and many other well-known
and respected organizations. The opposition to the ministerial conference also included many diverse organizations within the
environmental, consumer rights, labor, pro-democracy, and other movements, both in the United States and worldwide.
Interested parties even included presidential candidate Ralph Nader.

31. This opposition created an organized free speech presence in Seattle from the summer of 1999 through December of that
year. Opposition groups sponsored numerous educational conferences and seminars concerning the WTO, many of which
resulted in publications of books and journals detailing their view that the WTO’s policies and practices were anti-consumer,
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        4
   Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 8 of 89 Page ID
                                      #:728

                                             Avery, Michael 10/9/2018
                                             For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



anti-environmental, and anti-union. There were widely attended and publicized events dealing with the elements and logistics
of protest, including a training session on civil disobedience and nonviolent actions conducted by the Direct Action Network.
These expressions of public protest and preparations for non-violent demonstrations were well known to City officials and to
the Seattle Police Department.

32. Through a series of public declarations and press conferences, the opposition to the WTO made clear that its intention
was to hold large demonstrations and rallies in downtown Seattle. Some protestors expressed the desire to block delegates’
entrance to the WTO conference being held at the Washington Trade Center. The sites where the demonstrators would
convene were widely publicized. In addition, a large labor march was granted a City permit to march from Memorial Stadium
to the Trade Center site, starting at noon on November 30, 1999.



  C. Defendants Were on Notice That the Constitution Does Not Permit the Banning of Legitimate Free Speech and
                                                    Assembly

33. The City, Mayor Schell and Police Chief Stamper knew that WTO demonstrators had the constitutionally protected right
to conduct their planned assemblies, and to voice their opinions in Seattle’s public places. The controversial, passionate, even
contentious nature of the WTO did not afford the City any excuse to limit such activities. Clearly established law regarding
public demonstrations - such as the case of Collins v. Jordan, 110 F.3d 1363 (9th Cir. 1996) - mandated that the City could
not act to abbreviate or violate the public’s federal First Amendment right of expression because of a prospective fear
regarding potentially unruly activity. Long standing precedent, e.g. Bering v. Share, 106 Wash.2d 212, 721 P.2d 918 (1986),
dictated that the public’s right to speak freely under Article 1, Section 5 of the Washington Constitution was even more
expansive than their federal rights to freedom of expression.

34. Clearly established law also informed the City that it could not place any general or blanket limitations on the public’s
right to lawful protest even if some instances of illegal or destructive conduct did occur during the anticipated
demonstrations. Authority such as Collins and Bering clearly determined that such general restrictions would be fatally
overbroad, unconstitutional and unreasonable.

35. Further, decades of well established constitutional law prohibits the City from picking and choosing, based on the content
or form of speech or assembly, which citizens may exercise their constitutional rights of speech and assembly.

36. Based on well known legal precepts, the City, Mayor Schell and Police Chief Stamper well knew that the only limitations
they could properly impose on demonstrators were those which were carefully tailored to prevent illegal behavior while
simultaneously allowing the continued expression of lawful speech.



                    D. Lawful and Peaceful Assembly and Protest Take Place on November 30, 1999

37. By 7:00 a.m. on November 30, 1999, the first day of the WTO ministerial, groups of political protesters had gathered and
organized themselves outside the hotels where out-of-town delegates were staying. Other demonstrators filled the streets
around these hotels and around the Trade Center, carrying signs, chanting slogans, and passing out leaflets.

38. The Seattle Police Department commissioned numerous Metro buses that were used to encircle the Trade Center and
establish a perimeter beyond which protestors could not advance. This tactic was successful in keeping the public away from
the WTO’s meeting place, however it apparently did not result in enough perceived crowd control to satisfy City authorities.
Then, early in the day on November 30, 1999, City police agents began liberally employing pepper spray, tear gas and rubber
pellets against demonstrators in an attempt to remove them entirely from the streets of downtown Seattle.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           5
   Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 9 of 89 Page ID
                                      #:729

                                               Avery, Michael 10/9/2018
                                               For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



39. For understandable reasons, Mayor Schell and the City refrained from imposing any state of emergency or “no protest”
zones on the afternoon of November 30. They knew that the officially scheduled and sanctioned labor march was
unavoidably bringing numerous families - including young children - and recognizable citizens into the downtown area.
Indeed, Seattle’s Deputy Mayor Tom Byers was part of that march. Consequently, the City limited its crowd control efforts to
piecemeal and often uncoordinated use of pepper spray, tear gas, and other weapons-oriented methods on first day of the
WTO conference. In spite of these pain-inflicting activities, numerous protests and political demonstrations took place in the
heart of the City streets. Although not treated as such, these lawful forms of expression were almost entirely peaceable and
restricted to passive civil disobedience. Several isolated instances of destructive behavior did occur on the fringes of larger
ideological gatherings. Yet although the few perpetrators of such detrimental behavior were often known to, and even
witnessed by, the City and its police agents, no action was taken by any City authority to impede or contain them.



                                    E. Institution of Curfew Zones and a No Protest Policy

40. By the evening of November 30, 1999, Mayor Schell and the City had decided that their attempts to stunt the protests
were not achieving their desired effects. If anything, the number of people who planned to speak and assemble appeared to be
growing. With a growing appreciation of their inadequate preparations for the WTO events, the City, Mayor Schell and
Police Chief Stamper declared a State of Civil Emergency in the evening of November 30,1999. First, a general nightlong
curfew was imposed on the downtown area. Then, in an ever-escalating series of restrictions, the City, Mayor Schell and
Police Chief Stamper began to dictate various policies and orders that would authorize the mass arrests of anyone perceived
to be protesting - peacefully or otherwise - in the downtown area after the lifting of the general curfew. In fact, these
directives and orders mandated the arrest of anyone who, without proper credentials, even ventured into the downtown core.

41. Thus, for the first time in the city’s history, peaceful protestors or citizens wishing to use the streets, were subject to arrest
merely for being present in a public place. A radio exchange showed that even some members of the Seattle police
department were often surprised by the import of the City’s policies and orders:
Let me get this straight [officer on the radio] we’re just supposed to arrest all protestors?

That’s affirmative.


42. The defendants’ directives and orders creating these “no protest” and/or curfew zones were unconstitutional on their face.
They were designed to deprive the plaintiffs, Class members and public at large of their federal First Amendment right to free
speech and assembly, as well as their Washington State Constitutional right to speak freely. They were, in effect, content-
based and discriminatory restrictions aimed at denying specific individuals their lawfully guaranteed freedoms of expression.
They were also unconstitutional as applied. As applied, they were directed at individuals who were lawfully gathered to
exercise protected freedoms.

43. The City, Mayor Schell, and Police Chief Stamper elected to enforce their restrictions on free speech and assembly by
using disruptive and painful “crowd control” measures such as rubber pellets, pellet grenades, tear gas and pepper spray.1
These measures were employed by the City in a manner which unfairly punished peaceful demonstration, failed to curtail
destructive behavior, and did not foster general conditions of public safety in the downtown Seattle area.

44. On December 1, 1999, Mayor Schell’s and the City’s “no protest” policies and directives culminated in the issuance of
Local Proclamation of Civil Emergency Order Number 3 (and subsequent revisions) (“Order Number 3”). The provisions of
Order Number 3 embodied the City’s official policy of banning the general public from gathering in, or even from entering,
an area of approximately 24 city blocks in downtown Seattle described as: “Starting on the corner of 4th 13 Avenue and
Lenora Street, then proceeding south on 4th Avenue to Seneca Street, then east on Seneca Street to the I-5 freeway, then
north along the I-5 freeway to Boren Avenue, then north on Boren Avenue to Pine Street, then west on Pine Street to 6th
Avenue, then north on 6th Avenue to Lenora Street, then west on Lenora Street to, and concluding at [sic] 4th Avenue and

                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                6
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 10 of 89 Page ID
                                      #:730

                                             Avery, Michael 10/9/2018
                                             For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



Lenora.”

45. This restricted area, which came to be the best known of the City’s “no protest” zones, included the Washington State
Convention Center, which was the hub of all WTO activity in Seattle. The area also incorporated Westlake Plaza, numerous
hotels, much of the retail-shopping core of the city, and many other public areas in which peaceful political demonstrations
had been held prior to the issuance of Order Number 3. The blanket speech, assembly and physical presence restrictions
imposed by Order Number 3 were declared to be effective until 12:00 a.m. on December 2, 1999. Following this expiration
date and time, Order Number 3 was revised and extended to 12:00 a.m. on December 3, 1999.

46. Like the City’s other “no protest” directives which had preceded it, Order Number 3 authorized law enforcement agents
to arrest and summarily incarcerate any member of the general public who entered specified areas of downtown for any
reason - including the expression of political ideas or the exchange of constitutionally protected speech. The only individuals
exempted from this order were credentialed WTO personnel, law enforcement officials, members of the press, and residents
(both commercial and domestic) of the restricted downtown area. The “credential” exception to Order Number 3 provided:
          No person shall entered or remain in a public place as defined in SMC 15.02.046C within the above
          described limited curfew area except the following: Delegates and personnel authorized by the WTO to
          participate in official WTO functions; Employees and owners of businesses within the limited curfew
          area and other personnel necessary to the operation of those businesses; Persons who reside within the
          limited curfew area; Representatives of the press with proper credentials; City officials with valid
          identification, and; Emergency and public safety personnel.


47. Thus, Order No. 3 made it legal for one group of people to exercise their rights of expression, but not others. WTO
delegates were free to move about in the “no protest” zone, as were credentialed press, while peaceful law abiding citizens,
whether protesting or not, were prohibited from assembly or speech.

48. On December 1 and 2, 1999, in accordance with the City’s “no protest” policies and even before the effective
commencement of Order Number 3, numerous groups of peaceful individuals were accosted and arrested by City police
agents merely for attempting to express their opinions of the WTO, or by offering silent support to those who were
expressing their opinion. Many more people were waylaid and arrested by police for nothing more than being physically
present in the City’s targeted sections of the downtown area. All of these individuals were confronted by armed City police
agents who forcibly detained them, stifled their efforts of expression, subdued them with painful crowd control weapons,
searched their persons and belongings, and transported them to incarceration facilities for long periods of holding. In almost
no case did the individuals detained in this manner offer any resistance to the City’s police agents. At Second Avenue and
Pine Street marchers were chanting “peaceful protest” when police attacked them with rounds of tear gas, rubber pellets and
concussion bombs. Many officers, against Seattle Police Department policy, actually masked their identification so they
could attack protestors with anonymity.


TABLE

49. Although the City’s Order Number 3 ostensibly designated very specific zones as being subject to speech restrictions, the
City often chose to stifle all expression and demonstration in a much more expansive area. With the consent of the Mayor and
Chief of Police, citizens and visitors were consequently arrested pursuant to City “no protest” policies and directives even
though they were actually outside any designated “no protest” zone. In all cases, these people were subjected to the liberal
use of crowd control weaponry, searches and seizures of their person, and lengthy incarceration. Such weaponry included tear
gas, rubber pellets and pepper spray.

50. For example, on the morning and afternoon of December 1, 1999, pursuant to a permit issued by the City of Seattle itself,
members and supporters of a steelworkers union were allowed to participate in a political march which occurred well outside
the designated no protest zone. After the march terminated near the Seattle waterfront, many of the participants began making
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          7
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 11 of 89 Page ID
                                      #:731

                                              Avery, Michael 10/9/2018
                                              For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



their way back toward the demonstration’s starting point by angling east, in the general direction of the downtown core. As
one large group neared the location of 1st Avenue and Pike Street, the City of Seattle’s police agents confronted it and used
painful crowd control weapons such as pepper spray and rubber pellets to stop its progress. Importantly, at all times that such
force was used, the group of protesters was well outside the no protest zone of Order Number 3.

51. After stopping the protestors, the City’s police agents employed more crowd control weapons to herd them northward
along 1st Avenue for approximately one mile, in a direction that took them even further away from the no protest zone. The
demonstrators were ultimately forced into a second group of City police agents, who had been pre-positioned to block their
path. Finding their progress impeded in all directions, the protestors could do nothing but remain frozen in an area around the
intersection of 1st Avenue and Clay Street. Yet once they had ceased moving, the City’s police agents moved in and forcibly
arrested the protestors for ostensibly failing to “clear” the street “in accordance with Mayor [sic] order.” The area of all these
protestors’ arrest was well outside any of the City’s “no protest” zones. Numerous other individuals were also arrested at
locations outside of any declared “no protest” zone. The police dragnet was so broad that even WTO delegates were captured.
As reported in the Seattle P.I. on December 2, 1999, the City’s police agents dragged away Mr. Victor Menotti, a delegate
from San Francisco who was peacefully discussing environmental issues with a group of protestors. Observers reported that
he was “arrested in mid-sentence.”

52. On other occasions, the police force, using tear gas, rubber pellets, spray and crowd-control methods, drove protesters out
of downtown Seattle and arrested others, even though they were outside the curfew area established by Order 3.



                                     F. Allegations Specific to Former Plaintiff Hickey

53. Former Plaintiff Robert Hickey took part in a peaceful, municipally licensed, police-sanctioned demonstration organized
by the Teamsters and Steelworkers unions on December 1, 1999. As part of this demonstration, thousands of people marched
down to a rally on the Seattle waterfront, where a series of speeches about WTO policies were delivered. After this march
and rally had concluded, many of the participants began making their way toward the downtown area of the City. Former
Plaintiff Hickey was among these individuals, all of whom were peaceful and well-behaved.

54. Near the intersection of First Avenue and Broad Street, Hickey left the group of rally participants and entered the Labor
Temple at that location. Hickey used a telephone inside the Labor Temple to make several personal calls, then returned to the
streets. Outside, Hickey met an acquaintance who informed him that many of the participants from the labor rally were
currently being accosted and detained by police forces near the intersection of First Avenue and Clay Street. Out of
solidarity, Hickey hurried to this location, where he observed a cordon of riot police forces in the process of surrounding a
large group of peaceful individuals.


TABLE

55. Hickey attempted to cross the police lines in order to join the besieged demonstrators. The police allowed him to do so.
From several members of the crowd, Hickey learned that as the rally participants had moved east, away from the waterfront,
armored City police agents had suddenly assembled to block their way. Without issuing any instructions or communications
to the demonstrators, these agents had then begun to discharge projectile weapons and tear gas at them. The demonstrators
had retreated from the police, using both chants and gestures to indicate their peaceful intentions. Police agents had pursued
the demonstrators, herding them away from downtown. Other police agents had blocked side streets so as to insure that the
demonstrators could proceed in only one direction.

56. While Hickey spoke with other rally participants, police agents gave the crowd a vague order to “disperse.” However,
both during and after the delivery of this dispersal order, police kept the demonstrators encircled and did not provide them
with any means of leaving the area. Some individuals who actually tried to depart, including Hickey, were actively prevented

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             8
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 12 of 89 Page ID
                                      #:732

                                             Avery, Michael 10/9/2018
                                             For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



from doing so. Many of these people were even targeted with tear gas and concussion devices to prevent any movement.

57. Police then arrested all of the surrounded demonstrators, including Hickey. Hickey was handcuffed and loaded onto a
transport that took him to Sandpoint Naval Station for processing. At no point did Hickey offer any resistance to these police
actions. He was never read his rights by any police agent, or informed of the charges on which his arrest was predicated.

58. After being arrested, Hickey was held in custody by the Seattle Police and its agents for approximately 72 hours before
being released. At no time during his custodial incarceration was Hickey ever informed of the charges brought against him.

59. All charges against Hickey were later withdrawn by the City of Seattle without a trial on the merits.



             G. Allegations Specific to Plaintiff Hankin and Which Are Common to Members of the Class

60. Plaintiff Kenneth Hankin took part in a peaceful demonstration that began in Denny Park on the morning of December 1,
1999. Hankin and other non-violent protestors marched toward downtown Seattle, singing songs, playing music and chanting
ideological slogans concerning the WTO. Many in the crowd with him repeated the words “peaceful protest” as they
advanced. No acts of violence could be observed in the area.

61. At some time near 9:00 a.m., the demonstration involving Hankin was stopped by City police forces at the public square
near Westlake Center, in the City’s commercial district. Police agents wearing riot armor and others mounted on horses
surrounded the demonstrators and prevented their further progress in any direction. At this point, many of the demonstrators
sat on the ground to communicate their non-violent intentions.

62. The City’s police agents then informed the demonstrators that any individuals sitting down would be summarily arrested.
The Police stated that those persons who did not wish to be arrested should remove themselves to a building front on one side
of the public square. Not wanting to be arrested, plaintiff Hankin walked over to stand in the indicated area.

63. Police agents proceeded to arrest all of the non-violent protestors who remained seated in the public square, often using
pain and “compliance” holds on individuals who offered them no resistance. After placing all of these demonstrators on
buses for transport to incarceration facilities, police agents then arrested all of the individuals who had placed themselves in
the “non-arrest” area pursuant to prior police instructions.


TABLE

64. Plaintiff Hankin was arrested by Seattle Police agents at this time, handcuffed and placed on a bus for transport to an
incarceration and processing facility at the Sandpoint Naval Station. Plaintiff Hankin offered no resistance to any police
action. He was never read his rights by any police agent, or informed of the charges on which his arrest was predicated.

65. After being arrested, plaintiff Hankin was held in custody by the Seattle Police and its agents for approximately 60 hours
before being released. At no time during his custodial incarceration was plaintiff Hankin ever informed of the charges
brought against him.

66. All charges against plaintiff Hankin were later dismissed by the City of Seattle without a hearing.



             H. Allegations Specific to Plaintiff Hudziec and Which Are Common To Members of the Class

67. Plaintiff Jennifer Hudziec took part in the peaceful demonstration that began in Denny Park on the morning of December
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           9
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 13 of 89 Page ID
                                      #:733

                                             Avery, Michael 10/9/2018
                                             For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



1, 1999. Hudziec marched with those who sang and chanted their ideas concerning the WTO. One of the demonstrators
played accompanying music on a flute, others including Ms. Hudziec were singing the national anthem.

68. At some time around 9:00 a.m., the demonstration involving Hudziec was stopped by Seattle Police forces at the public
square near Westlake Center. Seattle Police agents then informed the demonstrators that any individuals who did not remove
themselves to one side of the square would be summarily arrested. The Police stated that those persons who did not wish to
be arrested should proceed to a designated building front. Making what she considered to be one of the most difficult
decisions of her life, but not wanting to be arrested, plaintiff Hudziec followed the police’s directives and walked over to
stand in the indicated area. She believed that by doing so she would not be arrested.

69. Police agents arrested all of the non-violent protestors who remained in the middle of the public square. The Police then
began arresting all of the individuals who had purposely placed themselves in the “non-arrest” area, pursuant to prior police
instructions. Plaintiff Hudziec was thus arrested by Seattle Police agents at this time, handcuffed and placed on a bus for
transport to an incarceration and processing facility at the Sandpoint Naval Station. Plaintiff Hudziec offered no resistance to
any police action. She was never read her rights by any police agent, or informed of the charges on which her arrest was
predicated and was denied for hours the right to speak to a lawyer in private. After the media left the area, the bus she was on
was taken behind the Naval Station whereupon Seattle Police began pepper spraying people on the bus and forcibly removed
others. All of this was purposely done outside the presence of the media.

70. After being taken off the bus, she was shackled by handcuffs and a waist cuff, and transported to King County Jail. She
was arrested on a Wednesday night and was not informed of the charges against her until before her arraignment on Friday.

71. All charges against plaintiff Hudziec were later dismissed by the City of Seattle without a hearing.



               I. Allegations Specific to Plaintiff Lane and Which Are Common to Members of the Class

72. Plaintiff Stephanie Lane, like plaintiffs Hankin and Hudziec, took part in the peaceful demonstration that began in Denny
Park on the morning of December 1, 1999.

73. Plaintiff Lane was with this demonstration when it was stopped by Seattle Police forces at the public square near
Westlake Center, in the City’s commercial district. At the time it was stopped, there were no acts of violence associated with
this march.

74. Plaintiff Lane was among those individuals who did not want to be arrested.

75. However, plaintiff Lane was nonetheless arrested by Seattle Police agents, who handcuffed her and placed her on a bus
for transport to an incarceration and processing facility. At no time did plaintiff Lane offer any resistance to police action.
She was never read her rights by any police agent.

76. After being arrested, plaintiff Lane was held in custody by the Seattle Police and its agents for over 48 hours before being
released.

77. All charges against plaintiff Lane were later dismissed by the City of Seattle without a hearing.



                                     J. Allegations Specific to Former Plaintiff Jackson

78. Former Plaintiff Carroll Jackson was observing the march in which Robert Hickey participated, described above. Jackson

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          10
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 14 of 89 Page ID
                                      #:734

                                             Avery, Michael 10/9/2018
                                             For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



had participated in marches earlier in the week, and she had taken her camera downtown on December 1, 1999 to take
photographs of the demonstrations. She observed the City’s police agents drive the demonstration of which Hickey was a
part. After the police agents had driven those demonstrators far north of the “no protest zone”, Jackson was taking
photographs of the demonstrators. At that point, she was ordered to move across the street, and she was then ordered to sit
down with a group of demonstrators.

79. The police then ordered Jackson’s group of demonstrators to join a larger group of demonstrators. Police then arrested all
of the surrounded demonstrators, including Jackson. Jackson was handcuffed and loaded onto a transport that took her to
Sandpoint Naval Station for processing. At no point did Jackson offer any resistance to these police actions.

80. After being arrested, Jackson was held in custody by the Seattle Police and its agents for more than four full days before
being released. She was incarcerated for more than 72 hours before she was arraigned. She was never read her rights.

81. All charges against Jackson were later withdrawn by the City of Seattle without a trial on the merits.



              K. Allegations Specific to Plaintiff Cooper and Which are Common to Members of the Class

82. Plaintiff Cooper joined the march that had begun in Denny Park on the morning of December 1, 1999. This was the same
march in which plaintiffs Hankin, Hudziec and Lane, took part.

83. Plaintiff Cooper was with this demonstration when it was stopped by Seattle Police forces at the public square near
Westlake Center, in the City’s commercial district. At the time it was stopped, there were no acts of violence associated with
this march.

84. Plaintiff Cooper was among those individuals who did not want to be arrested. She thus followed the police’s directives
to stand in an indicated “non-arrest” area and await further instructions.

85. However, plaintiff Cooper was nonetheless arrested by Seattle Police agents, who handcuffed her and placed her on a bus
for transport to an incarceration and processing facility. At no time did plaintiff Cooper offer any resistance to police action.
After being arrested, plaintiff Cooper was held in custody by the Seattle Police and its agents for more than four days before
being released.

86. All charges against plaintiff Cooper were later dismissed by the City of Seattle without a hearing.



                  L. Allegations of Plaintiff Pearson Which are Common to the Members of the Class.

87. Plaintiff Pearson joined the march that had begun in Denny Park on the morning of December 1, 1999. This was the same
march in which plaintiffs Hankin, Hudziec, Lane and Cooper, took part.

88. Plaintiff Pearson was with this demonstration when it was stopped by Seattle Police forces at the public square near
Westlake Center, in the City’s commercial district. At the time it was stopped, there were no acts of violence associated with
this march.

89. Plaintiff Pearson was among those individuals who did not want to be arrested. She thus followed the police’s directives
to stand in an indicated “non-arrest” area and await further instructions.

90. However, plaintiff Pearson was nonetheless arrested by Seattle Police agents, who handcuffed her and placed her on a bus

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           11
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 15 of 89 Page ID
                                      #:735

                                              Avery, Michael 10/9/2018
                                              For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



for transport to an incarceration and processing facility. At no time did plaintiff Pearson offer any resistance to police action.
After being arrested, plaintiff Pearson was held in custody by the Seattle Police and its agents for more than four days before
being released.

91. All charges against plaintiff Pearson were later dismissed by the City of Seattle without a hearing.



                                         M. Allegations of Former Plaintiff Maloney

92. Former Plaintiff Emily Maloney took part in a peaceful demonstration that began in Denny Park on the morning of
December 1, 1999. Maloney and other non-violent protestors marched toward downtown Seattle, singing songs, playing
music and chanting ideological slogans concerning the WTO. Many in the crowd with her repeated the words “peaceful
protest” as they advanced. No acts of violence could be observed in the area.

93. Maloney continued marching toward downtown Seattle with this group, and turned onto 8th Avenue. When the group
approached the vicinity of 8th Avenue and Blanchard Street, a police line formed to block their path. The crowd remained
peaceful. No acts of violence could be observed. Then, without warning, the police began arresting the group. Maloney was
among those arrested.

94. The Seattle Police agents handcuffed Maloney and placed her on a bus for transport to an incarceration and processing
facility. At no time did Maloney offer any resistance to police action. Nevertheless, the police placed the handcuffs so tight
on her wrists that they started to bleed. Despite the fact that Maloney is a sixty-eight year old woman, despite the fact that the
police had inflicted this pain upon her, and despite the cries for help by her and others, the police made no attempt to loosen
her handcuffs for several hours. Worse, she was illegally incarcerated for 36 hours before she was given anything to eat.

95. Maloney was held in custody by the Seattle Police and its agents for over 40 hours before being released.

96. All charges against Maloney were later dismissed by the City of Seattle without a hearing.



                                          N. The Impact of the Defendants’ Policies

97. The impact of defendants’ policy and orders as created and then implemented was far-reaching and included, but was not
limited to:
(a) Plaintiff and members of the class were prohibited from peaceful free speech and assembly;

(b) Free speech and assembly was chilled, not just for plaintiffs and members of the class, but for thousands of others who
were considering lawful free speech and assembly, but who were dissuaded from doing so by defendants’ policies;

(c) Plaintiffs and members of the class experienced well-founded fear and anxiety as their free speech rights were quashed by
an aggressive, armed police force;

(d) Plaintiffs and members of the class had to endure arrest, including being handcuffed and forced onto buses and jails
against their will;

(e) Plaintiffs and members of the class had to suffer the indignity and burden of being jailed for exercising their constitutional
rights; and

(f) Plaintiffs and members of the class each experienced distress and physical discomfort both from the deprivation of their

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            12
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 16 of 89 Page ID
                                      #:736

                                              Avery, Michael 10/9/2018
                                              For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



civil rights and their physical treatment.


98. The foregoing impacts are common to plaintiffs and members of the class.



                                             V. CLASS ACTION ALLEGATIONS

99. Plaintiffs originally brought this action individually and as a class action on behalf of the Class defined as follows (“the
Original Class”):
          All persons who were arrested by the City of Seattle and its police agents or its affiliated police agents on
          December 1 and 2, 1999, pursuant to the defendants’ “no protest” polices and directives which were
          eventually embodied by the City of Seattle’s Local Proclamation of Civil Emergency Order Number 3
          (and subsequent revisions) and who were subsequently not convicted of any crime. Included in this class
          are all persons arrested pursuant to such policies both inside and outside the zone established by Order
          Number 3.


On January 25, 2002, the Court denied certification of this Class. On November 5, 2002, the Court certified the following
Class:
        All individuals arrested on December 1, 1999, at or near the intersections of First Avenue and Broad
        Street or First Avenue and Clay Street in Seattle, Washington, whose arrest records indicate that a reason
        for arrest was a violation of Seattle Municipal Code § 12A.26.040.


The claims of this Class (the “First and Broad Class”) were settled and dismissed in 2004 following notice to the First and
Broad Class and final approval of the Court. Following a reversal of the January 25, 2002, denial of class certification by the
Ninth Circuit Court of Appeals, Plaintiffs now seek certification of the following Class (referred to herein as “the Class”):
         All individuals arrested on the morning of December 1, 1999, in Seattle, Washington, in Westlake Park
         or the streets or sidewalks immediately adjacent to Westlake Park.


100. This action is brought and may properly be maintained as a class action pursuant to Federal Rule of Civil Procedure
23(b)(1) and (b)(3). The action satisfies the numerosity, typicality, adequacy, commonality, predominance and superiority
requirements of those provisions.

101. The Class is so numerous that the individual joinder of all of its members is impracticable. While the exact number of
Class members is unknown to plaintiffs at this time and can only be ascertained through appropriate discovery, plaintiffs are
informed and believe that the Class includes approximately two hundred members whose identities can be easily ascertained
from City records.

102. Common questions of fact and law exist as to all members of the Class which predominate over any questions affecting
individual members of the Class. These common legal and factual questions, which do not vary from Class member to Class
member, and which may be determined without reference to the individual circumstances of any Class member, include but
are not limited to the following:

(a) whether the defendants’ policies and directives which were ultimately embodied by Local Proclamation of Civil
Emergency Order Number 3 (and subsequent revisions) of the City of Seattle, and which attempted to create extensive
curfew zones, or “no protest” zones, throughout the City’s downtown area, violated the First Amendment of the United States
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         13
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 17 of 89 Page ID
                                      #:737

                                              Avery, Michael 10/9/2018
                                              For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



Constitution, and Article 1, Section 5 of the Washington State Constitution;

(b) whether the arrests of plaintiffs and the Class while physically within one of the City’s declared curfew zones or “no
protest” zones violated the federal First and Fourth Amendment rights of plaintiffs and the Class;

(c) whether the arrests of plaintiffs and the Class while physically within one of the City’s declared curfew zones or “no
protest” zones violated the rights of plaintiffs and the Class guaranteed under Article 1, Section 5 of the Washington State
Constitution;

(d) whether, pursuant to 42 U.S.C. § 1983, plaintiffs and the Class are entitled to an award of compensatory damages
resulting from the violation of their federal First Amendment rights by the City of Seattle;

(e) whether, pursuant to 42 U.S.C. § 1983, plaintiffs and the Class are entitled to an award of punitive damages resulting from
the violation of their federal First Amendment rights;

(f) whether, pursuant to 42 U.S.C. § 1983, plaintiffs and the Class are entitled to an award of compensatory damages from the
City resulting from the violation of their federal Fourth Amendment rights by the City of Seattle;

(g) whether pursuant to Article 1, Section 5 of the Washington State Constitution plaintiffs and the Class are entitled to an
award of compensatory damages from the City for the violation of their guaranteed rights to speak freely.

103. Plaintiffs’ claims are typical of the claims of the members of the Class, and the representative plaintiffs interests are
coincident with and not antagonistic to those of the other Class members they seek to represent. Plaintiffs and all members of
the Class have sustained damages from defendants’ common course of conduct as complained of herein. The damages of
each member of the Class were caused directly by defendants’ wrongful conduct.

104. Plaintiffs will fairly and adequately protect the interests of the members of the Class. Plaintiffs have retained attorneys
experienced in the prosecution of class actions, and plaintiffs intend to prosecute this action vigorously.

105. A class action is superior to other available methods for the fair and efficient adjudication of this controversy. Individual
Class members do not have a cognizable interest in individually controlling the prosecution of separate actions. Given the
relatively small amount of any potential damage awards attributable to each Class member, it would be impractical for them
to pursue separate suits. Such suits would also be unduly burdensome to the courts in which they would proceed. Moreover,
individualized litigation would present the potential for varying, inconsistent, or contradictory judgments and would magnify
the delay and expenses to all parties and to the court system resulting from multiple trials of the same factual and legal issues.

106. Owing to the predominance of common issues among Class members, as well as the availability of adequate records
regarding Class membership, the conduct of this litigation as a class action will encounter no significant manageability
obstacles.



         FIRST CAUSE OF ACTION (Violation of Federal Civil Rights - Declaration of Unconstitutionality)

107. Plaintiffs, individually and on behalf of the Class, incorporate the preceding paragraphs as though fully set forth herein.

108. The actions of the City of Seattle in formulating, issuing and causing to be effectuated the curfew and “no protest”
policies and directives, which were ultimately embodied by Order Number 3, were taken under color of state law. These
policies, directives and Order Number 3 represented the official policy of the City of Seattle and were implemented by the
City’s police force.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            14
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 18 of 89 Page ID
                                      #:738

                                              Avery, Michael 10/9/2018
                                              For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



109. These policies and Order Number 3 were unconstitutional as enacted, and as applied, in that they restricted peaceful free
speech and assembly based on its content, protecting certain forms of speech and assembly (for example, that of WTO
delegates) while prohibiting the free speech of others who were engaging in “unwanted” forms of speech or expression.
These policies and orders were also unconstitutional as applied in that they restricted lawful, peaceful free speech and
assembly based on its content. The policies therefore violated plaintiffs’ and the Class’s federal constitutional rights under the
First Amendment.



  SECOND CAUSE OF ACTION (Violation of Washington State Civil Rights - Declaration of Unconstitutionality)

110. Plaintiffs, individually and on behalf of the Class, incorporate the preceding paragraphs as though fully set forth herein.

111. The actions of the City of Seattle in formulating, issuing and causing to be effectuated the curfew and “no protest”
policies and directives which were ultimately embodied by Local Proclamation of Civil Emergency Order Number 3 were
taken under color of state law. These policies and Order Number 3 represented the official policy of the City of Seattle and
were implemented by the City’s police force.

112. The restrictions on physical presence, assembly and expression incorporated in defendants’ curfew and “no protest”
policies and directives - which included Order Number 3 - violated plaintiffs’ and the Class’s rights under Article 1, Section
5 of the Washington State Constitution.



                       THIRD CAUSE OF ACTION (Violation of Federal Civil Rights - Damages)

113. Plaintiffs, individually and on behalf the Class, incorporate the preceding paragraphs as though fully set forth herein.

114. The actions of the City of Seattle in formulating, issuing and causing to be effectuated the curfew and “no protest”
policies and directives which were ultimately embodied by Order Number 3 were taken under color of state law. These
policies, directives and Order Number 3 represented the official policy of the City of Seattle and were implemented by the
City’s police force.

115. The mass arrests of plaintiffs and Class members while physically inside one of the defendants’ designated curfew or
“no protest” zones violated their rights under the First and Fourth Amendments to the United States Constitution. Pursuant to
42 U.S.C. § 1983, the defendants are therefore liable for all of plaintiffs’ and Class members’ damages which proximately
resulted therefrom. 115. The mass arrests of plaintiffs and Class members while physically outside one of the defendants’
designated curfew or “no protest” zones violated their federal constitutional rights under the First and Fourth Amendments to
the United States Constitution. Pursuant to 42 U.S.C. § 1983, the defendants are therefore liable for all of plaintiffs’ and
Class members’ damages which proximately resulted therefrom.



                       FOURTH CAUSE OF ACTION (Violation of State Civil Rights - Damages)

116. Plaintiffs, individually and on behalf the Class, incorporate the preceding paragraphs as though fully set forth herein.

117. The actions of defendants the City of Seattle in formulating, issuing and causing to be effectuated the curfew and “no
protest” policies and directives which were ultimately embodied by Order Number 3 were taken under color of state law.
These policies, directives and Order Number 3 represented the official policy of the City of Seattle and were implemented by
the City’s police force.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              15
    Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 19 of 89 Page ID
                                        #:739

                                                Avery, Michael 10/9/2018
                                                For Educational Use Only


Robert HICKEY, Kenneth Hankin, Jennifer Hudziec,..., 2006 WL 1857378...



118. The mass arrests of plaintiffs and Class members pursuant to the defendants’ curfew and “no protest” policies, directives
and Order Number 3 violated their rights to speak freely guaranteed by Article 1, Section 5 of the Washington State
Constitution. Pursuant to this article and section of the constitution, the defendants are therefore liable for all of plaintiffs’
and Class members’ damages which proximately resulted therefrom, including the denial of the right to speak freely and the
arrests and incarcerations associated with such denial.



                                                       VI. JURY DEMAND

119. Pursuant to Federal Rule of Civil Procedure 38, a jury trial is demanded on all causes of action alleged in the Complaint.



                                                   VII. PRAYER FOR RELIEF

120. Plaintiffs, on behalf of themselves and the Class, pray for the following relief:

A. Declaratory relief specifying that the defendants’ policies and directives which were intended to establish extensive
curfew or “no protest” zones - and which included Local Proclamation of Civil Emergency Order Number 3 (and subsequent
revisions) - violated the First Amendment of the United States Constitution, as well as Article 1, Section 5 of the Washington
State Constitution;

B. Declaratory Relief specifying that the defendants’ arrest of individuals, both inside and outside the “no protest” zones,
violated plaintiffs’ and class members’ rights under the Fourth Amendment to the United States Constitution.

C. A uniform award of compensatory damages against all defendants for plaintiff and each member of the Class in an amount
to be proven at trial;

D. An award of reasonable attorney’s fees and costs pursuant to 42 U.S.C. § 1988; and

E. For such other additional relief as the Court may deem just and proper.


Footnotes
1      Pepper spray - also called “OC,” in reference to its active ingredient: oleoresin capsicum - is a projectile substance derived from
       cayenne peppers. The chemical agents in oleoresin capsicum produce sensations of heat and burning on human nerve-endings, in
       particular those located in the eyes, nose and mouth. The intensity of this burning is measured along a scale known as the Scoville
       heat unit rating. One to three Scoville units are detectable by the tongue as a level of heat. The pepper spray used by police in
       Seattle - the strongest and purest available - contained 10 - 15% oleoresin capsicum extract, with a Scoville rating of 1.5 to 2
       million units. Hawken, Paul, “On the Streets of Seattle,” The Amicus Journal, Spring 2000, p.29, 2000.



End of Document                                                         © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                     16
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-3 Filed 11/05/18
                                               Filed        Page 20
                                                     06/17/2004     of 89
                                                                 Page   1 ofPage
                                                                             24 ID
                                     #:740
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-3 Filed 11/05/18
                                               Filed        Page 21
                                                     06/17/2004     of 89
                                                                 Page   2 ofPage
                                                                             24 ID
                                     #:741
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-3 Filed 11/05/18
                                               Filed        Page 22
                                                     06/17/2004     of 89
                                                                 Page   3 ofPage
                                                                             24 ID
                                     #:742
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-3 Filed 11/05/18
                                               Filed        Page 23
                                                     06/17/2004     of 89
                                                                 Page   4 ofPage
                                                                             24 ID
                                     #:743
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-3 Filed 11/05/18
                                               Filed        Page 24
                                                     06/17/2004     of 89
                                                                 Page   5 ofPage
                                                                             24 ID
                                     #:744
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-3 Filed 11/05/18
                                               Filed        Page 25
                                                     06/17/2004     of 89
                                                                 Page   6 ofPage
                                                                             24 ID
                                     #:745
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-3 Filed 11/05/18
                                               Filed        Page 26
                                                     06/17/2004     of 89
                                                                 Page   7 ofPage
                                                                             24 ID
                                     #:746
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-3 Filed 11/05/18
                                               Filed        Page 27
                                                     06/17/2004     of 89
                                                                 Page   8 ofPage
                                                                             24 ID
                                     #:747
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-3 Filed 11/05/18
                                               Filed        Page 28
                                                     06/17/2004     of 89
                                                                 Page   9 ofPage
                                                                             24 ID
                                     #:748
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   29 of 89
                                                                      10 ofPage
                                                                            24 ID
                                    #:749
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   30 of 89
                                                                      11 ofPage
                                                                            24 ID
                                    #:750
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   31 of 89
                                                                      12 ofPage
                                                                            24 ID
                                    #:751
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   32 of 89
                                                                      13 ofPage
                                                                            24 ID
                                    #:752
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   33 of 89
                                                                      14 ofPage
                                                                            24 ID
                                    #:753
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   34 of 89
                                                                      15 ofPage
                                                                            24 ID
                                    #:754
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   35 of 89
                                                                      16 ofPage
                                                                            24 ID
                                    #:755
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   36 of 89
                                                                      17 ofPage
                                                                            24 ID
                                    #:756
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   37 of 89
                                                                      18 ofPage
                                                                            24 ID
                                    #:757
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   38 of 89
                                                                      19 ofPage
                                                                            24 ID
                                    #:758
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   39 of 89
                                                                      20 ofPage
                                                                            24 ID
                                    #:759
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   40 of 89
                                                                      21 ofPage
                                                                            24 ID
                                    #:760
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   41 of 89
                                                                      22 ofPage
                                                                            24 ID
                                    #:761
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   42 of 89
                                                                      23 ofPage
                                                                            24 ID
                                    #:762
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-3 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   43 of 89
                                                                      24 ofPage
                                                                            24 ID
                                    #:763
Fort Lauderdale man wins $30.000 settlement after video contradicts police arrest report - Sun Sentinel
                Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 44 of 89 Page ID
                                                    #:764




   Home→Collections→Fort Lauderdale


   Fort
                                                                Share on emailShare on printShare on redditMore Sharing Services




   Lauderdale pays arrested man $30,000 when
   video contradicts cop's report
   August 20, 2012|By Paula McMahon, Sun Sentinel

   In the police report, it looked like an open-and-shut case: A Fort
   Lauderdale police officer responded to a complaint of a man blasting
   loud music in his back yard, the homeowner refused to turn it off
   and walked away when the officer tried to arrest him.

   Winston Dudley was arrested on misdemeanor charges of disorderly
   intoxication and resisting arrest without violence shortly before 9
   p.m. Sept.18, 2010. He was released on bond the next day.

   But prosecutors refused to file formal criminal charges and Dudley
   won a $30,000 settlement from the city of Fort Lauderdale after he
   produced a home security video that contradicted the officer's
   official report.

   Officer Daniel R. Gowans wrote in his police report that he could
   hear Dudley's music from seven houses away and had been called
   to the house on the 1300 block of Northwest 12 th Street before for
   complaints of loud music. He said he asked Dudley, who was 50 at
   the time, to show him identification and told him to turn off the
   music.

   "Dudley laughed and stated 'I don't have to, get lost,'" Gowans
   wrote, adding that he asked Dudley again to shut off the music and
   give him his ID.

   "Dudley laughed again and started to drink his beer. I took Dudley
   by his left arm and advised him to place his hands behind his back.
   Dudley pulled away and started to walk into his residence … Dudley


file:///Z|/...0wins%20$30.000%20settlement%20after%20video%20contradicts%20police%20arrest%20report%20-%20Sun%20Sentinel.html[11/2/2018 2:01:46 PM]
Fort Lauderdale man wins $30.000 settlement after video contradicts police arrest report - Sun Sentinel
           Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 45 of 89 Page ID
   attempted to pull away and stated 'Get out of here, #:765
                                                        it's my house.'"




   Dudley, who declined to be interviewed by the Sun Sentinel, immediately told his lawyer on the criminal
   case that he had videotape from a home security system he had installed on his property.

   The video showed that, within seconds of the officers walking into his backyard, Dudley immediately stood
   up from his lounger, went into his house and turned the music down or off.

   He came outside again and sat down on the end of the lounger while an officer shone a flashlight in his
   face and spoke to him. The video shows that, although he had some kind of container in his hand, he did
   not drink from it and did not walk away or pull away from the officer.

   He was arrested about two minutes after officers first walked into his yard.

   "To be hauled off in handcuffs in these circumstances, it's blatantly appalling, shocking and wrong," said
   Hugh Koerner, the attorney who filed the federal civil lawsuit on behalf of Dudley and negotiated the
   settlement.

   "Mr. Dudley is very fortunate that he had a videotape that supported his account of what happened. In a
   lot of these cases, it's one person's word against the police officer's, and most jurors in a criminal or civil
   trial are going to assume that law enforcement officers who are well-paid and well-trained are going to
   testify honestly," Koerner said.

   He said he settled the case for $30,000 because Dudley wanted to put it behind him and get on with his
   life.

   The Fort Lauderdale City Commission voted 5-0 to approve the settlement last month, as recommended by
   city staff.

   "The city settled for $30,000 to avoid further litigation costs. We have no additional comments on the
   matter," said Matt Little, a city spokesman.

   Fort Lauderdale police said only that the department did not receive a complaint from Dudley and there has
   been no internal affairs investigation of the matter.

   Tim Donnelly, head of the Broward State Attorney's Office special prosecutions unit, said the case had not
   been sent to his unit. "Now that it's been brought to our attention, we're going to review it," Donnelly said.

   He said his office is reviewing another case where the Broward Public Defender's Office alleged that
   Gowans and another officer gave a misleading account of a drug-related arrest. That case is still being
   investigated by prosecutors, Donnelly said.




file:///Z|/...0wins%20$30.000%20settlement%20after%20video%20contradicts%20police%20arrest%20report%20-%20Sun%20Sentinel.html[11/2/2018 2:01:46 PM]
Fort Lauderdale man wins $30.000 settlement after video contradicts police arrest report - Sun Sentinel
                Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 46 of 89 Page ID
                                                    #:766

   Efforts to contact Gowans were unsuccessful. His attorney, Mike Dutko, said he was not aware of the
   Dudley case but said Gowans has a "credible explanation" for the drug arrest case. "I've not had previous
   experience with Officer Gowans, but he seeems to be a young, conscientious worker and productive police
   officer," Dutko said.

   Dudley's lawyer on the criminal case, Kristina Duhaney, said she was so appalled by the officer's actions on
   video that she asked Koerner to file the civil lawsuit on Dudley's behalf.

   "If [Dudley] didn't have the video, nobody would have believed him," Duhaney said.

   Though several police officers have been criminally charged recently in Broward County after video or audio
   recordings contradicted their sworn testimony, Duhaney said suspects in criminal cases are rarely lucky
   enough to have videotaped evidence to support them.

   Even if the alleged crime occurred in a public place like a mall, restaurant or gas station and was
   videotaped, the video is often no longer available or has been taped over, Duhaney said.

   Often, she said, it takes 30 days or so for prosecutors to file criminal charges and by the time a defense
   lawyer has been hired, the video evidence is gone.

   Staff researcher Barbara Hijek contributed to this report.

   pmcmahon@tribune.com, 954-356-4533 or Twitter @SentinelPaula




    See Also
      1. Get Back Together                                                            5. Criminal Records Search

      2. How to Win a Guy Back                                                        6. Arizona Immigration Law

      3. Police Woman                                                                 7. Police Officer Clip Art

      4. How to Write a Police Report                                                 8. Crime Reports

   Featured Articles




file:///Z|/...0wins%20$30.000%20settlement%20after%20video%20contradicts%20police%20arrest%20report%20-%20Sun%20Sentinel.html[11/2/2018 2:01:46 PM]
Fort Lauderdale man wins $30.000 settlement after video contradicts police arrest report - Sun Sentinel
            Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 47 of 89 Page ID
   Do      Heat appreciate magnitude#:767        of Game 5?


   Pines police dive into the past, trying to ID unnamed dead


   $29 no-contract 4G Samsung Galaxy, Nokia phones from Metro
   PCS
   MORE:

   Does Wade retain edge on Stephenson?
   Can Pacers inside game overwhelm Heat?
   Pines police dive into the past, trying to ID unnamed dead
   So perhaps there is a place for Haslem?
   Can Bosh, Wade break out of their funk?
   Sanders Remembered -- He's Cheap, Ex-lion Says




   Related Articles

           Swingers Arrested In '99 Sue Sheriff
           February 16, 2003
           Officer Suspended For Actions With Felon
           November 30, 1999
           Broward sheriff's deputy accused of severely beating...
           October 1, 2013



file:///Z|/...0wins%20$30.000%20settlement%20after%20video%20contradicts%20police%20arrest%20report%20-%20Sun%20Sentinel.html[11/2/2018 2:01:46 PM]
Fort Lauderdale man wins $30.000 settlement after video contradicts police arrest report - Sun Sentinel
           Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 48 of 89 Page ID
   Find More Stories About                     #:768

           Fort Lauderdale
           Law Enforcement Officers
           Loud Music
           Home Security




                                  Index by Keyword|Index by Date|Privacy Policy|Terms of Service  

   Please note the green-lined linked article text has been applied commercially without any involvement from
   our newsroom editors, reporters or any other editorial staff.




file:///Z|/...0wins%20$30.000%20settlement%20after%20video%20contradicts%20police%20arrest%20report%20-%20Sun%20Sentinel.html[11/2/2018 2:01:46 PM]
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 49 of 89 Page ID
                                      #:769

                                             Avery, Michael 10/8/2018
                                             For Educational Use Only


Hameed vs. Kohl’s Corporation, 38 Trials Digest 15th 6 (2012)



Ha

              38 Trials Digest 15th 6, 2012 WL 4501553 (N.D.Cal.) (Verdict and Settlement Summary)



                                      Copyright (c) 2018 Thomson Reuters/West
                                      United States District Court, N.D. California.

                                             Hameed vs. Kohl’s Corporation

TOPIC:
Synopsis: Security guard allegedly accused minors of stealing based on race

Case Type: Civil Rights & Constitutional Law; Discrimination; Intentional Torts; False Imprisonment; Intentional Torts;
Assault & Battery

                                           DOCKET NUMBER: 11CV02971(LB)

STATE: California
COUNTY: Not Applicable
                                          Verdict/Judgment Date: April 18, 2012
JUDGE: Laurel Beeler
ATTORNEYS:
Plaintiff: Brittany S. Armstrong, Lawson Law Offices, Oakland; Antonio M. Lawson, Lawson Law Offices, Oakland.
Defendant: Leila Narvid, Payne & Fears, San Francisco; Rodney B. Sorensen, Payne & Fears, San Francisco.

SUMMARY:
Verdict/Judgment: Settlement

Verdict/Judgment Amount: $10,000


Range: $1-49,999
Defendants agreed to pay plaintiffs $10,000. After deducting $2,500 attorney fees, each plaintiff was to receive $2,500.

Trial Type: Settlement


EXPERTS:
Plaintiff: Not reported.
Defendant: Not reported.


TEXT:

CASE INFORMATION

FACTS/CONTENTIONS
  According to court records: Plaintiffs Qiyamah Hameed, Mint Gardner and Eugena Gardner were three African-American
  girls who were shopping for clothing and visited defendant Kohl’s Corp.’s store in Alameda, Calif. Plaintiffs said they
  began trying on clothing and noticed a man sitting outside the dressing room watching them. They said they decided not to

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         1
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 50 of 89 Page ID
                                      #:770

                                            Avery, Michael 10/8/2018
                                            For Educational Use Only


Hameed vs. Kohl’s Corporation, 38 Trials Digest 15th 6 (2012)



  purchase clothing and left the store. Plaintiffs said the man followed them and ordered them to come back inside for
  security reasons.
  Plaintiffs said they were taken to a back room and detained and the security guard began berating them and accusing them
  of stealing. Plaintiffs said the guards searched Hameed’s personal bag without permission. Eventually, plaintiffs said, they
  were released and told not to return to the store.
  Plaintiffs alleged violation of the Unruh Civil Rights Act, violation of the Civil Rights Act, false imprisonment, battery,
  illegal search and seizure and invasion of privacy.



CLAIMED INJURIES
 NA



CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS
According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed in Alameda Superior Court March 9, 2010, case number RG11564899, and removed to federal court.


Trials Digest, A Thomson Reuters/West business
Northern District Federal Court/San Francisco

End of Document                                                   © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               2
     Case Case
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                            496 Filed 11/05/18
                                                  Filed         Page Page
                                                        10/11/2007   51 of 89
                                                                           1 of Page
                                                                                17 ID
                                          #:771


 1                                                              The Honorable J. Marsha Pechman
 2

 3

 4

 5

 6

 7             UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9
      KENNETH HANKIN, JENNIFER HUDZIEC,
10    STEPHANIE LANE, and DENISE COOPER,
      on behalf of themselves and all others similarly   No. C00-1672P
11    situated,
                                                         PLAINTIFFS’ MOTION FOR FINAL
12                                        Plaintiffs,    APPROVAL OF CLASS SETTLEMENT
13                v.                                     NOTED FOR HEARING:
                                                         October 26, 2007 at 10:00 a.m.
14    THE CITY OF SEATTLE, a municipality,
15                                      Defendant.
16

17

18
19

20

21

22

23

24

25

26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT

      001428-11 201330 V1
                                                                      1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                    TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     Case Case
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                            496 Filed 11/05/18
                                                  Filed         Page Page
                                                        10/11/2007   52 of 89
                                                                           2 of Page
                                                                                17 ID
                                          #:772


 1                                                        TABLE OF CONTENTS
 2                                                                                                                                                            Page
 3    I.          INTRODUCTION ...............................................................................................................1
 4    II.         THE NATURE OF THE CASE AND THE SETTLEMENT .............................................1
 5                A.        Background ..............................................................................................................1
 6                B.        Overview of Settlement Terms ................................................................................2
 7                          1.         Lump Sum Cash Payment; Distribution to Class Members ........................2
 8                          2.         Expunction of Records.................................................................................3
 9                          3.         Incorporation of Court Rulings in Officer Training ....................................3
10                          4.         Releases........................................................................................................4
11                          5.         Awards to Named Plaintiffs.........................................................................4
12                C.        History of Settlement Administration......................................................................4
13                          1.         Mailed and Published Notice to Class Members .........................................4
14                          2.         The Response of the Class ...........................................................................5
15                          3.         Rejection of Four Claims; Possible Additional Late Claim.........................5
16                          4.         Certain Class Members Have Requested A Supplemental Notice ..............6
17                          5.         Anticipated Financial Benefit to Each Class Member.................................6
18    III.        THE COURT SHOULD APPROVE THE SETTLEMENT ...............................................7
19                A.        Applicable Standard of Review ...............................................................................7
20                B.        The Settlement Should Be Approved as Fair, Adequate, and Reasonable ..............8
21                          1.         The Likelihood of Success...........................................................................8
22                          2.         The Amount of Discovery ...........................................................................9
23                          3.         The Settlement Terms and Conditions.........................................................9
24                          4.         Recommendation and Experience of Counsel .............................................9
25                          5.         The Reaction of the Class to the Settlement ..............................................10
26                          6.         Good Faith and the Absence of Collusion .................................................10


      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                                    -i-
      001428-11 201330 V1
                                                                                                          1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                                                        TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     Case Case
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                            496 Filed 11/05/18
                                                  Filed         Page Page
                                                        10/11/2007   53 of 89
                                                                           3 of Page
                                                                                17 ID
                                          #:773


 1    IV.         PLAINTIFFS REQUEST GUIDANCE AS TO ADDITIONAL NOTICE ......................10
 2    V.          CONCLUSION..................................................................................................................11
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                                 - ii -
      001428-11 201330 V1
                                                                                                     1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                                                   TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     Case Case
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                            496 Filed 11/05/18
                                                  Filed         Page Page
                                                        10/11/2007   54 of 89
                                                                           4 of Page
                                                                                17 ID
                                          #:774


 1                                            I.     INTRODUCTION
 2                This case has been a long, arduous journey for the Court, counsel, and members of the
 3    Class. Nearly 8 years after Seattle police officers arrested the Class, Plaintiffs ask the Court to
 4    grant final approval to the proposed settlement. The settlement, if approved as proposed, will
 5    pay $550,000 in compensation to the Class members, seal their arrest records, and provide much-
 6    needed improvements to Seattle’s police training on mass arrests. This is an excellent result for
 7    the Class – a result that has not received a single objection – and Plaintiffs ask for final approval.
 8                          II.   THE NATURE OF THE CASE AND THE SETTLEMENT
 9
      A.          Background
10
                  The case was originally filed with eight named plaintiffs, all of whom were arrested in
11
      December 1999 while peacefully protesting the WTO meetings being held in Seattle at that time.
12
      All of the plaintiffs challenged the policies of the Seattle police in selectively arresting protesters
13
      and, in particular, challenged the City’s creation of a “no-protest zone” in the heart of downtown
14
      on December 1, 1999.
15
                  In October 2001, Judge Rothstein ruled that the no-protest zone was constitutional,
16
      thereby extinguishing the claims of several of the plaintiffs but leaving intact the claims of those
17
      who were arrested outside that zone. The claims of those arrested outside that zone, including
18
      the Class arrested at First Avenue and Broad Street, on December 1, 1999, have previously been
19
      settled and resolved.
20
                  As the Court is well aware, the present settlement concerns a Class of individuals arrested
21
      at Westlake Park on the morning of December 1, 1999. The claims of this Class were reviewed
22
      on appeal by the Ninth Circuit, and in June 2005, that court remanded the case to this Court for
23
      further proceedings.
24
                  In June 2006, the Court certified a Class of all those arrested at Westlake Park on
25
      December 1, 1999. Notice was mailed to the Class and published in Seattle newspapers in
26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                 -1-
      001428-11 201330 V1
                                                                               1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                             TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     Case Case
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                            496 Filed 11/05/18
                                                  Filed         Page Page
                                                        10/11/2007   55 of 89
                                                                           5 of Page
                                                                                17 ID
                                          #:775


 1    August 2006, informing Class members of the right to exclude themselves or appear through
 2    their own counsel. No Class member chose to exercise either of those rights.
 3                On January 8, 2007, a trial commenced on the liability phase of this case. On January 30,
 4    2007, the jury returned a verdict in favor of the Class on its claims under the Fourth Amendment
 5    to the United States Constitution, but also returned a verdict in favor of the City on its claims
 6    under the First Amendment to the United States Constitution, as well as Article 1, section 5, of
 7    the Washington State Constitution.
 8                Following the liability trial, the Court ordered the parties to mediate the case before
 9    Magistrate Judge James P. Donohue. On March 29, 2007, after two full days of mediation with
10    Magistrate Donohue, the parties reached the settlement now before the Court for final approval.
11    B.          Overview of Settlement Terms
12                The Settlement Agreement is attached as Exhibit A to the Declaration of Tyler Weaver
13    (“Weaver Decl.”) in Support of Plaintiffs’ Motion for Final Approval. Its terms are summarized
14    below.
15                1.        Lump Sum Cash Payment; Distribution to Class Members
16
                  The Settlement Agreement provides that the City will pay to Class counsel a lump sum
17
      amount of $1,000,000. Class counsel have received that payment in accordance with the terms
18
      of the settlement and have placed it into a separate account pending any final approval and
19
      distribution. See Weaver Decl., ¶ 2. This amount constitutes the total financial amount of the
20
      settlement and will cover both damages for the Class members, as well as attorneys’ fees and
21
      costs. The settlement anticipates that $550,000 will be distributed to Class members, and that
22
      Plaintiffs will petition for attorneys’ fees and costs of $450,000 pursuant to 42 U.S.C. § 1988.
23
      Plaintiffs have filed a separate petition for those fees and costs.
24
                  The amount distributed to the Class will be paid pro rata to each Class member who
25
      returned a valid claim form by August 28, 2007, which was ninety (90) days after the date Class
26
      counsel mailed notice of the settlement to the Class. Settlement Agreement, ¶ 10.b. All a Class


      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                  -2-
      001428-11 201330 V1
                                                                                1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                              TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     Case Case
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                            496 Filed 11/05/18
                                                  Filed         Page Page
                                                        10/11/2007   56 of 89
                                                                           6 of Page
                                                                                17 ID
                                          #:776


 1    member was required to do to submit a claim was provide their current contact information and
 2    social security number, and certify, under penalty of perjury, that the claimant is a member of the
 3    Class. See Ex. B to Weaver Decl. All claims were subject to verification by Class counsel. See
 4    Settlement Agreement, ¶ 10. After resolution of any disputes about whether particular
 5    individuals who have timely returned claim forms are Class members, each Class member will
 6    receive a proportionate amount of the remaining common fund remaining after deduction of
 7    court-awarded attorneys’ fees and costs, and any incentive awards to the named plaintiffs. Id.,
 8    ¶ 6.c.
 9                A full description of the notice program that Plaintiffs employed, the response from the
10    Class members, and the resolution of certain facially invalid claims, is described below in
11    Section II(C).
12                2.        Expunction of Records
13                In the settlement, the City agreed not to oppose a motion by Plaintiffs to order that the
14    City seal the arrest records of the Class members. Id., ¶ 4. On June 13, 2007, following
15    Plaintiffs’ motion, the Court ruled that those arrest records would be sealed, and the City would
16    be required to send notice to other law enforcement agencies of the sealing, within 30 days after
17    any order of final approval. Dkt. No. 495.
18                3.        Incorporation of Court Rulings in Officer Training
19
                  The City has further agreed to distribute copies of the Court’s December 29, 2003, and
20
      December 13, 2006, rulings on summary judgment regarding probable cause for the next four
21
      years at its training for new cadets. Those orders, and the City’s policies on probable cause in
22
      mass-arrest situations, will also be distributed to current officers for the next two years at annual
23
      street-skills training sessions and will be posted on the Seattle Police Department’s internal
24
      website.
25

26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                 -3-
      001428-11 201330 V1
                                                                                1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                              TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     Case Case
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                            496 Filed 11/05/18
                                                  Filed         Page Page
                                                        10/11/2007   57 of 89
                                                                           7 of Page
                                                                                17 ID
                                          #:777


 1                4.        Releases
 2                Plaintiffs and the Class agreed to release all claims asserted by Plaintiffs against the City
 3    or its agents, based on or arising out of their arrests on December 1, 1999, and Plaintiffs’ subsequent
 4    incarceration. Settlement Agreement, ¶ 2.
 5                5.        Awards to Named Plaintiffs
 6                Plaintiffs Hankin, Cooper, Hudziec, and Lane, shall also be awarded $2,500 each for their
 7    services as Class Representatives, subject to Court approval. Id., ¶ 11. This amount would be
 8    deducted from the common fund before the fund is distributed to Class members.
 9
      C.          History of Settlement Administration
10
                  1.        Mailed and Published Notice to Class Members
11
                  In accordance with the terms of the settlement, on May 30, 2007, Plaintiffs mailed a copy
12
      of the notice to all of the individuals for whom it had addresses and whose arrest records
13
      indicated that they were arrested on December 1, 1999, at either Westlake Park or the
14
      intersection of Westlake and Lenora. See Weaver Decl., ¶ 4. The notice was sent not only to the
15
      addresses on the arrest records (to the extent there were any addresses) but also to updated or
16
      additional addresses that Class counsel had acquired over years of litigation. See id. The mailed
17
      notice was the notice approved by the Court, modified only to include the deadline for objections
18
      and the deadline for returning the form. See id., Ex. C.
19
                  Also in accordance with the Court’s proposed order, on June 29, 2007, Plaintiffs
20
      published a short-form notice in the Seattle Times and the Seattle Post-Intelligencer. See id., ¶ 5
21
      and Ex. D.
22
                  In addition, Plaintiffs engaged in an extensive campaign of notifying Class members of
23
      the settlement and its terms by email. Class counsel posted several notices to bulletin boards
24
      frequented by people arrested in Seattle while protesting the WTO. See id., ¶ 6. Plaintiffs also
25
      worked with individual Class members who used their own private databases of information to
26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                   -4-
      001428-11 201330 V1
                                                                                 1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                               TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     Case Case
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                            496 Filed 11/05/18
                                                  Filed         Page Page
                                                        10/11/2007   58 of 89
                                                                           8 of Page
                                                                                17 ID
                                          #:778


 1    send emails and copies of the notice and claim form to an even broader audience. See id. As a
 2    result of these efforts, Plaintiffs are confident that they sent information to as many Class
 3    members as they possibly could locate. See id.
 4                2.        The Response of the Class
 5                Plaintiffs received an overwhelmingly positive response to the settlement from the Class.
 6    See id., ¶ 7. Not a single objection was filed. See id. In fact, no Class member has ever said
 7    anything negative to Class counsel about the terms of the settlement. See id.
 8                Plaintiffs also received claims from an extremely high percentage of the Class members.
 9    Plaintiffs received 157 claim forms that met the minimum criteria for participation in the
10    settlement – meaning they signed the form under penalty of perjury and provided their current
11    address and social security number. See id., ¶ 8. Although the exact number of Class members
12    is uncertain due to deficient police records, Plaintiffs estimate that this is a claims-return rate of
13    85 to 90 percent. See id., ¶ 9.
14                3.        Rejection of Four Claims; Possible Additional Late Claim
15
                  Class counsel reviewed each claim to determine whether there was any reason to believe
16
      that the claimant was not a member of the Class. See id., ¶ 10. In many cases, Plaintiffs were
17
      able to confirm that the claimants were members of the Class. In many other cases, Plaintiffs
18
      were unable to confirm Class membership due to deficient police records but also had no reason
19
      to doubt that the person making the claim was not a Class member. See id., ¶ 11. However,
20
      Plaintiffs’ review did indicate that 4 claims were not valid. See id., ¶ 12. In one instance, this
21
      was because the person had also made a claim to the First and Broad settlement in 2004 and had
22
      thus stated under penalty of perjury that they had been arrested at that location. See id. In
23
      another case, the claimant had sent supporting documentation, but those documents showed that
24
      the person was arrested the following year, in November 2000. See id. In the two remaining
25
      cases, the claimants had been the subject of individualized arrest records that indicated that they
26
      had been arrested at places other than Westlake Park on December 1, 1999. See id.


      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                -5-
      001428-11 201330 V1
                                                                              1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                            TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     Case Case
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                            496 Filed 11/05/18
                                                  Filed         Page Page
                                                        10/11/2007   59 of 89
                                                                           9 of Page
                                                                                17 ID
                                          #:779


 1                Pursuant to the settlement agreement, Class counsel wrote each of these claimants to
 2    inform them that their claims had been denied, provide the reasons for the denials, and inform
 3    them that they could challenge the denials by writing with 10 days if they wished to do so. See
 4    id. None of them did. See id.
 5                In addition, Plaintiffs have received one late claim that they ask the Court to approve, as
 6    addressed in a separate motion.
 7                4.        Certain Class Members Have Requested A Supplemental Notice
 8                Although the settlement does not include a cy pres element whereby settlement funds
 9    would be paid to an appropriate nonprofit organization, some members of the Class have
10    organized for the purpose of asking Class members to donate some or all of their settlement
11    proceeds to a joint effort aimed at addressing issues of globalization. See id., ¶ 13. These efforts
12    were mentioned in the Class notice that the Court approved and that Plaintiffs sent to all Class
13    members for whom they had addresses. See id., Ex. C, at ¶ 7.
14                After the notice was sent in late May, the Class members who organized this effort asked
15    Class counsel to send to all Class members an additional notice of their efforts. See id., ¶ 14.
16    Class counsel agreed to bring this to the Court’s attention without advocating for or against the
17    proposal, and have included the proposed additional notice for the Court’s review. See Weaver
18    Decl., Ex. E. As discussed below, Plaintiffs seek guidance from the Court as to whether this
19    notice may be included with the checks that would be sent to Class members following any final
20    approval.
21                5.        Anticipated Financial Benefit to Each Class Member
22
                  With the four denials, the number of eligible claims is 153. If the Court also grants leave
23
      to pay the late claim that Plaintiffs received, as covered in a separate motion, the number of
24
      claims is 154. If the Court also grants Plaintiffs’ request for incentive awards for each of the
25
      four named plaintiffs, $540,000 will be distributed evenly among the 154 claimants, resulting in
26
      an award of $3,506.49 per Class member.


      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                 -6-
      001428-11 201330 V1
                                                                                1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                              TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     CaseCase
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                           496 Filed
                                                Filed11/05/18 PagePage
                                                      10/11/2007   60 of 10
                                                                         89 ofPage
                                                                              17 ID
                                          #:780


 1                          III.   THE COURT SHOULD APPROVE THE SETTLEMENT
 2    A.          Applicable Standard of Review
 3                Settlements of disputed claims are favored by the courts. Ahern v. Central Pac. Freight
 4    Lines, 846 F.2d 47, 48 (9th Cir. 1988); MWS Wire Indus., Inc. v. California Fine Wire Co., 797
 5    F.2d 799, 802 (9th Cir. 1986); United States v. McInnes, 556 F.2d 436, 441 (9th Cir. 1977). This
 6    policy especially applies in class actions, where there is an overriding public interest favoring
 7    settling and ending litigation. Ahern, 846 F.2d at 48; Officers for Justice v. Civil Serv. Comm’n,
 8    688 F.2d 615, 625 (9th Cir. 1982) (“voluntary conciliation and settlement are the preferred
 9    means of dispute resolution”); Class Plaintiffs v. Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992)
10    (recognizing “the strong judicial policy that favors settlements, particularly where complex class
11    action litigation is concerned”); In re Washington Pub. Power Supply Sys. Sec. Litig., 720 F.
12    Supp. 1379, 1387 (D. Ariz. 1989) (“WPPSS”) (“[settlement] is indeed the preferred means of
13    dispute resolution, particularly in complex class action litigation such as this”), aff’d, 955 F.2d
14    1268 (9th Cir. 1992).
15                Under Fed. R. Civ. P. 23(e), settlements of class actions require court approval and notice
16    to class members. A proposed class action settlement may be approved if the Court determines
17    that “the settlement is fundamentally fair, adequate and reasonable.” Officers for Justice, 688
18    F.2d at 625; see also, e.g., Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1375 (9th Cir. 1993).
19    Simply stated, the Court must decide whether the recovery achieved is reasonable, balancing the
20    potential rewards of continued litigation against the risk of recovering less or nothing at all. That
21    determination necessarily involves “an amalgam of delicate balancing, gross approximations and
22    rough justice.” Officers for Justice, 688 F.2d at 625 (quoting City of Detroit v. Grinnell Corp.,
23    495 F.2d 448, 468 (2d Cir. 1974)).
24                In assessing whether a particular settlement is fair, reasonable, and adequate,
25
                             a district court may consider some or all of the following factors:
26                           “the strength of plaintiffs’ case; the risk, expense, complexity, and
                             likely duration of further litigation; the risk of maintaining class


      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                     -7-
      001428-11 201330 V1
                                                                                   1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                                 TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     CaseCase
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                           496 Filed
                                                Filed11/05/18 PagePage
                                                      10/11/2007   61 of 11
                                                                         89 ofPage
                                                                              17 ID
                                          #:781


 1                          action status throughout the trial; the amount offered in settlement;
                            the extent of discovery completed, and the stage of the
 2                          proceedings; the experience and views of counsel; the presence of
                            a governmental participant; and the reaction of the class members
 3                          to the proposed settlement.”
 4    Molski v. Gleich, 318 F.3d 937, 953 (9th Cir. 2003) (quoting Linney v. Cellular Alaska P’shp,
 5    151 F.3d 1234, 1242 (9th Cir. 1998)). When experienced counsel support a settlement, as here,
 6    their opinions are entitled to considerable weight. In re WPPSS, 720 F. Supp. at 1392; Reed v.
 7    General Motors Corp., 703 F.2d 170, 175 (5th Cir. 1983).
 8    B.          The Settlement Should Be Approved as Fair, Adequate, and Reasonable
 9                When the relevant factors outlined in Molski are analyzed, it is evident that the proposed
10    settlement is fair, adequate, and reasonable. Class counsel believe it is in the best interests of the
11    Class, as it provides for payment of cash benefits to the Class in addition to other benefits,
12    namely (a) a jury verdict in favor of the Class, (b) permanent sealing of the relevant arrest
13    records, and (c) improved training for all City police officers. This is an excellent result.
14
                  1.        The Likelihood of Success
15
                  The parties agreed to settle this case after a liability verdict, and while that certainly
16
      removed much of the uncertainty surrounding the case, without this settlement, there would have
17
      been substantial further litigation, including a trial or a series of trials to determine damages.
18
      Without waiving any privileges that other Plaintiffs might assert in later litigation, it was highly
19
      uncertain how much the Class would recover in damages. Class counsel believe that the
20
      recovery for each Class member under the settlement is within the range of what the Class
21
      members could have expected to receive even after a damages trial. See Weaver Decl., ¶ 15.
22
                  In addition, it was evident to Class counsel during the liability trial, following the verdict,
23
      and during mediation, that at least some of those representing the City were prepared to fight this
24
      case through damages trials and subsequent appeals. Plaintiffs believe that they would have
25
      prevailed in the end, but certainly there was substantial risk involved in not settling the case. In
26
      any event, even assuming a Class member would have recovered damages, it would likely have


      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                   -8-
      001428-11 201330 V1
                                                                                  1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                                TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     CaseCase
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                           496 Filed
                                                Filed11/05/18 PagePage
                                                      10/11/2007   62 of 12
                                                                         89 ofPage
                                                                              17 ID
                                          #:782


 1    been years before anything would have ever been paid to that Class member. The settlement
 2    ensures that each Class member is entitled to damages and will receive it now, rather than
 3    sometime in the distant future.
 4                2.        The Amount of Discovery
 5                The settlement in this case came only after substantial discovery, two motions for class
 6    certification, an appeal, four motions for summary judgment, and a trial on liability. Plaintiffs
 7    were certainly adequately informed as to the facts and legal issues at the center of this case when
 8    they agreed to the present settlement.
 9                3.        The Settlement Terms and Conditions
10
                  The terms of the settlement, already outlined above, also indicate that it is a reasonable
11
      and fair settlement. If approved, the settlement will provide every eligible claimant with more
12
      than $3,000 in damages, and will also result in the sealing of the arrest records of the Class.
13
      There is no way of knowing whether the Class could have obtained additional monetary recovery
14
      if they had taken their claims to trial and prevailed. There is at least some risk that even after a
15
      damages trial, no Class member would have recovered more than $3,500. However, even if they
16
      had, “[i]t is well-settled law that a cash settlement amounting to only a fraction of the potential
17
      recovery will not per se render the settlement inadequate or unfair.” See Officers for Justice, 688
18
      F.2d at 628. The settlement is adequate.
19
                  4.        Recommendation and Experience of Counsel
20
                  Class counsel as a whole brought to the bargaining table many years of experience
21
      litigating claims of unlawful arrest, class-action litigation, and negotiation of class-action
22
      settlements. They now urge approval of the settlement based on their experience, their
23
      knowledge of the strengths and weaknesses of the case, and the other factors listed above. See,
24
      e.g., In re WPPSS, 720 F. Supp. at 1392 (“Counsels’ opinions warrant great weight both because
25

26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                 -9-
      001428-11 201330 V1
                                                                                1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                              TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     CaseCase
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                           496 Filed
                                                Filed11/05/18 PagePage
                                                      10/11/2007   63 of 13
                                                                         89 ofPage
                                                                              17 ID
                                          #:783


 1    of their considerable familiarity with this litigation and because of their extensive experience in
 2    similar actions.”).
 3                5.        The Reaction of the Class to the Settlement
 4                As described above, notice was sent to all Class members at their last-known address,
 5    was published in the local newspaper, and was also distributed via email. See Weaver Decl.,
 6    ¶¶ 5-6. Eight-five to ninety percent of the Class returned claim forms, and not a single person
 7    has objected to the settlement, either formally in Court, or in private to Class counsel. See id.,
 8    ¶ 7. This support of the proposed settlement is persuasive evidence that the proposal is fair and
 9    reasonable.
10                6.        Good Faith and the Absence of Collusion
11
                  Courts also generally examine a settlement to ensure that it was not “the product of fraud
12
      or overreaching by, or collusion between, the negotiating parties.” Officers for Justice, 688 F.2d
13
      at 625. In this case, the settlement was reached only after a closely contested jury trial and two
14
      days of arm’s-length negotiations before Magistrate James Donohue. See Weaver Decl., ¶ 16.
15
      One of the named plaintiffs, and three other Class members who have remained in active contact
16
      with counsel and the Class, also participated fully in all of the negotiations. See id.
17
                IV.         PLAINTIFFS REQUEST GUIDANCE AS TO ADDITIONAL NOTICE
18
                  As indicated above, in § II(C)(4), supra, Class counsel have received requests from
19
      certain Class members to send other Class members an additional notice that explains that they
20
      have an option to donate all or part of their settlement proceeds to a common fund dedicated to
21
      issues of globalization. Class counsel agreed to present the issue to the Court in a neutral manner
22
      so that the Court could indicate whether such a notice would be appropriate.
23
                  The proposed notice that the organizers have drafted is attached as Exhibit E to the
24
      Weaver Declaration. As the Court can see from reviewing that one-page letter, it is neutral in
25
      tone and makes it clear that participation in these efforts is not required under the settlement. If
26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                - 10 -
      001428-11 201330 V1
                                                                               1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                             TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     CaseCase
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                           496 Filed
                                                Filed11/05/18 PagePage
                                                      10/11/2007   64 of 14
                                                                         89 ofPage
                                                                              17 ID
                                          #:784


 1    the Court determines that the additional notice is permissible, Plaintiffs would send it along with
 2    the checks that Class members receive under the settlement.
 3                Class counsel recognize that this is an unusual request, but Class counsel also believe that
 4    this is an unusual case with an unusual Class. The notice is largely neutral, and Class counsel
 5    believe that many or most of the Class members (who were arrested while protesting the WTO)
 6    may sympathize with the organizing efforts and would be interested in knowing about them. On
 7    the other hand, Class counsel are concerned that the Class members do not necessarily have
 8    common views on the subject, and counsel do not want to improperly promote one interest over
 9    another. Therefore, Class counsel ask that the Court provide guidance as to whether the
10    additional notice of the organizing efforts may be included in any mailing of settlement checks to
11    the Class.
12                                             V.      CONCLUSION
13                For the reasons stated above, Plaintiffs respectfully request that the Court approve the
14    proposed settlement and provide guidance as to whether the additional notice is permissible.
15                Dated: October 11, 2007.
16
                                                        HAGENS BERMAN SOBOL SHAPIRO LLP
17

18                                                      By:     /s/ Tyler S. Weaver
                                                             Steve W. Berman, WSBA No. 12536
19                                                          Tyler S. Weaver, WSBA No. 29413
                                                        1301 Fifth Avenue, Suite 2900
20                                                      Seattle, WA 98101
                                                        (206) 623-7292
21
                                                        Lead Counsel for the Class
22

23

24

25

26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                  - 11 -
      001428-11 201330 V1
                                                                               1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                             TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     CaseCase
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                           496 Filed
                                                Filed11/05/18 PagePage
                                                      10/11/2007   65 of 15
                                                                         89 ofPage
                                                                              17 ID
                                          #:785


 1
 2                                       Arthur Bryant
                                         Victoria Ni
 3                                       TRIAL LAWYERS FOR PUBLIC JUSTICE
                                         Trial Lawyers for Public Justice
 4                                       555 12th Street, Suite 1620
                                         Oakland, CA 94607
 5
                                         Michael E. Withey
 6                                       LAW OFFICES OF MIKE WITHEY
                                         Two Union Square
 7                                       601 Union Street, Suite 4200
                                         Seattle, WA 98101
 8
                                         FRED DIAMONDSTONE
 9                                       Attorney at Law
                                         700 Dexter Horton Bldg
10                                       710 Second Ave
                                         Seattle, WA 98104
11                                       (206) 568-0082
12
                                         Counsel for the Class
13

14

15

16

17

18
19

20

21

22

23

24

25

26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                 - 12 -
      001428-11 201330 V1
                                                                 1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                             TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     CaseCase
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                           496 Filed
                                                Filed11/05/18 PagePage
                                                      10/11/2007   66 of 16
                                                                         89 ofPage
                                                                              17 ID
                                          #:786


 1                                        CERTIFICATE OF SERVICE
 2                I hereby certify that on October 11, 2007, I electronically filed the foregoing document
 3    with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 4    to the following:
 5          •     Leslie A Bailey
                  lbailey@tlpj.org
 6
            •     Arthur H. Bryant
 7                abryant@tlpj.org
 8          •     Theron A. Buck
                  tbuck@staffordfrey.com; bcarranza@staffordfrey.com; dmashburn@staffordfrey.com;
 9                swindes@staffordfrey.com
10          •     Heather L Carr
                  hcarr@staffordfrey.com; erayborn@staffordfrey.com
11
            •     Karen Cobb
12
                  kcobb@staffordfrey.com; erayborn@staffordfrey.com
13
            •      Fred Diamondstone
14                fdiamondstone@seanet.com

15          •     Stephen Powell Larson
                  slarson@staffordfrey.com; mnewkirk@staffordfrey.com; dmashburn@staffordfrey.com;
16                swindes@staffordfrey.com
17          •     John Rolfing Muenster
                  JMKK1613@aol.com
18
            •     Victoria Ni
19                vni@tlpj.org
20          •     Benjamin Schwartzman
                  bschwartzman@greenerlaw.com
21
            •     Thomas Sean Sheehan
22
                  sean.sheehan@seattle.gov; donna.robinson@seattle.gov; leslie.filler@seattle.gov;
23                anne.elliott@seattle.gov

24          •     Michael E. Withey
                  mike@skwwc.com; kristinm@skwwc.com; johank@skwwc.com
25

26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                - 13 -
      001428-11 201330 V1
                                                                              1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                            TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
     CaseCase
          2:16-cv-00237-JAK-GJS
               2:00-cv-01672-MJP Document
                                  Document114-3
                                           496 Filed
                                                Filed11/05/18 PagePage
                                                      10/11/2007   67 of 17
                                                                         89 ofPage
                                                                              17 ID
                                          #:787


 1                Executed this 11th day of October, 2007.
 2                                                    s/ Tyler Weaver_________________________
                                                         Tyler Weaver, WSBA No. 29413
 3                                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                                      1301 Fifth Avenue, Suite 2900
 4                                                    Seattle, WA 98101
                                                      Telephone: (206) 623-7292
 5                                                    Fax: (206) 623-0594
                                                      Email: tyler@hbsslaw.com
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



      PLAINTIFFS’ MOTION FOR FINAL
      APPROVAL OF SETTLEMENT                                 - 14 -
      001428-11 201330 V1
                                                                         1301 FIFTH AVENUE, SUITE 2900 • SEATTLE, WA 98101
                                                                       TELEPHONE (206) 623-7292 • FACSIMILE (206) 623-0594
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 68 of 89 Page ID
                                      #:788

                                               Avery, Michael 10/7/2018
                                               For Educational Use Only


KENNETH HANKIN, JENNIFER HUDZIECK, DEBORA..., 07 N.W.P.I.Lit.Rpts....




            07 N.W.P.I.Lit.Rpts. 109, 2007 WL 1566289 (W.D.Wash.) (Verdict and Settlement Summary)



                                    Copyright (C) 2018 by Jury Verdicts Northwest, Inc.
                                      United States District Court, W.D. Washington

            KENNETH HANKIN, JENNIFER HUDZIECK, DEBORA LANE ET AL v. CITY OF SEATTLE

                                               00-1672P
                                Trial Date: January 8, 2007 (9-day trial)
TOPIC: CIVIL RIGHTS VIOLATION; FALSE ARREST (BIFURCATED TRIAL)


SUMMARY:
Result: PLAINTIFF VERDICT. (The jury verdict centered on liability only. On 1/30/07, the Def. was found liable for
false arrest violations but not liable for Plffs’ freedom of speech violations claims. On 4/2/07, the Def. agreed to pay
Plffs $1,000,000 and seal its records of Plffs’ arrests.)
ATTORNEY:
Plaintiff: Michael E. Withey, Law Offices of Michael E. Withey (Seattle); Tyler Weaver of Hagens Berman Sobol Shapiro
(Seattle)
Defendant: Theron A. Buck of Stafford Frey Cooper (Seattle)
TRIAL JUDGE: Hon. Marsha Pechman

RANGE AMOUNT: $1,000,000-1,999,999

STATE: Washington
COUNTY: Not Applicable


INJURIES: EMOTIONAL DISTRESS
Civil rights violations; federal and state free speech rights violations. False arrests resulting in 3 to 4 days in jail.



TEXT:
12/1/99 - Plffs, protestors. This class action case was brought by 175 Plffs. Plffs were arrested at Westlake Park in Seattle,
Washington during a protest on the morning of the second day of the World Trade Organization meetings.


Jury Verdicts Northwest, Inc.
U.S. District Court - Western District

PUBLISHED IN: Northwest Personal Injury Litigation Reports, April, 2007

End of Document                                                        © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-2 Filed 11/05/18
                                               Filed        Page 69
                                                     06/17/2004     of 89
                                                                 Page   1 ofPage
                                                                             17 ID
                                     #:789
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-2 Filed 11/05/18
                                               Filed        Page 70
                                                     06/17/2004     of 89
                                                                 Page   2 ofPage
                                                                             17 ID
                                     #:790
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-2 Filed 11/05/18
                                               Filed        Page 71
                                                     06/17/2004     of 89
                                                                 Page   3 ofPage
                                                                             17 ID
                                     #:791
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-2 Filed 11/05/18
                                               Filed        Page 72
                                                     06/17/2004     of 89
                                                                 Page   4 ofPage
                                                                             17 ID
                                     #:792
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-2 Filed 11/05/18
                                               Filed        Page 73
                                                     06/17/2004     of 89
                                                                 Page   5 ofPage
                                                                             17 ID
                                     #:793
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-2 Filed 11/05/18
                                               Filed        Page 74
                                                     06/17/2004     of 89
                                                                 Page   6 ofPage
                                                                             17 ID
                                     #:794
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-2 Filed 11/05/18
                                               Filed        Page 75
                                                     06/17/2004     of 89
                                                                 Page   7 ofPage
                                                                             17 ID
                                     #:795
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-2 Filed 11/05/18
                                               Filed        Page 76
                                                     06/17/2004     of 89
                                                                 Page   8 ofPage
                                                                             17 ID
                                     #:796
CaseCase
     2:16-cv-00237-JAK-GJS
          2:00-cv-01672-MJP Document
                             Document114-3
                                      241-2 Filed 11/05/18
                                               Filed        Page 77
                                                     06/17/2004     of 89
                                                                 Page   9 ofPage
                                                                             17 ID
                                     #:797
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-2 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   78 of 89
                                                                      10 ofPage
                                                                            17 ID
                                    #:798
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-2 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   79 of 89
                                                                      11 ofPage
                                                                            17 ID
                                    #:799
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-2 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   80 of 89
                                                                      12 ofPage
                                                                            17 ID
                                    #:800
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-2 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   81 of 89
                                                                      13 ofPage
                                                                            17 ID
                                    #:801
CaseCase
     2:16-cv-00237-JAK-GJS
         2:00-cv-01672-MJP Document
                           Document114-3
                                     241-2 Filed 11/05/18
                                             Filed         Page Page
                                                   06/17/2004   82 of 89
                                                                      14 ofPage
                                                                            17 ID
                                    #:802
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 83 of 89 Page ID
                                      #:803

                                            Avery, Michael 10/7/2018
                                            For Educational Use Only


Hickey v. The City of Seattle, 2007 WL 2768885 (2007)




                         2007 WL 2768885 (W.D.Wash.) (Verdict and Settlement Summary)



                                    Copyright (c) 2018 Thomson Reuters/West
                                WEST’S JURY VERDICTS - WASHINGTON REPORTS

                         Seattle Settles for $1M Over WTO Protestors’ False Arrest Claims

                                    United States District Court, W.D. Washington.

                                               Hickey v. The City of Seattle

Type of Case:
Civil Rights & Constitutional Law • False Arrest

Civil Rights & Constitutional Law • Excessive force

Civil Rights & Constitutional Law • First Amendment

Civil Rights & Constitutional Law • Section 1983


Specific Liability: City, its mayor and its chief of police ordered and took police action to suppress protest activities
during a World Trade Organization meeting, including restricting protestors’ access to public places, arresting them
without probable cause, and depriving them of due process after the arrests

General Injury: Deprivation of civil rights; emotional distress



Jurisdiction:
State: Washington
COUNTY: Not Applicable

Related Court Documents:
Defendants’ answer to plaintiffs’ amended class action complaint: 2001 WL 35952326

Plaintiffs’ trial brief: 2004 WL 5214565

Defendant Seattle’s trial brief: 2004 WL 5214561

Plaintiffs’ second amended class action complaint: 2006 WL 1857378

Verdict form: 2007 WL 432022


    Case Name: Robert Hickey, Kenneth Hankin, Jennifer Hudziec, Stephanie Lane, Carroll Jackson, Denise
 Cooper, Nicole Pearson, and Emily Maloney on behalf of themselves and all others similarly situated v. The City
  of Seattle, a municipality; Paul Schell, mayor of the city of Seattle; Norman Stamper, former chief of police of

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    1
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 84 of 89 Page ID
                                      #:804

                                             Avery, Michael 10/7/2018
                                             For Educational Use Only


Hickey v. The City of Seattle, 2007 WL 2768885 (2007)



                                                      the city of Seattle

                                               Docket/File Number: C00-1672

Settlement: Plaintiffs, $1,000,000.00

Settlement Range: $1,000,000 - 1,999,999
                                           Settlement Date: March 29, 2007
Judge:Marsha J. Pechman
Attorneys:
Plaintiffs: Steve W. Berman and Tyler S. Weaver, Hagens Berman Sobol Shapiro, Seattle, Wash.; Arthur H. Bryant, Victoria
Ni and Leslie A. Bailey, Trial Lawyers for Public Justice, Oakland, Calif.; Benjamin Schwartzman, Williams & Works,
Bainbridge Island, Wash.; Fred Diamondstone and Michael E. Withey, Law Office of Mike Withey,, Seattle, Wash.; John
Rolfing Muenster, Muenster & Koenig, Seattle, Wash.; Michael E. Withey, Stritmatter KesslerWhelan Withey Coluccio,
Seattle, Wash.; Yvonne Kinoshita Ward, Yvonne Kinoshita Ward Attorney at Law, Auburn, Wash.; Benjamin Schwartzman,
Lovell Stewart Halebian & Barth, Seattle, Wash.; Erwin Chemerinsky, Duke University Law School, Durham, N.C.; Erwin
Chemerinsky, Southern California Law School, Los Angeles, Calif.; Tyler Weaver, Hagens Berman LLP, Seattle, Wash.;
Michael S. McNamara, Thelen ReidBrown Raysman & Steiner, Washington, D.C.
Defendants: Ted S. Buck, Heather L. Carr, Karen L. Cobb, Stephen Powell Larson, Theron A. Buck, Scott D. Bissell and
Anne Melani Bremner, Stafford Frey Cooper PC, Seattle, Wash.; Thomas Sean Sheehan, Assistant City Attorney - Seattle,
Seattle, Wash.; Lisa M. Marchese, Dorsey & Whitney, Seattle, Wash.

Trial Type: Settlement

Experts:
Plaintiffs: Lou Reiter, police practices expert, Tallahassee, Fla.
Defendants: Mike Lozensky, video archives librarian, KIRO-TV, Seattle Wash.

Breakdown of Settlement:
$550,000.00 to class action plaintiffs arrested in Westlake Park for damages
$450,000.00 to class action plaintiffs arrested in Westlake Park for attorney fees and costs


Summary of Facts:
Seattle hosted a World Trade Organization meeting from Nov. 30 to Dec. 3, 1999. The event drew not only the international
representatives involved in the organization’s activities, but also the anti-WTO groups that typically demonstrate during such
events. Among the organizations who attended to demonstrate were environmental groups, union groups, human rights
organizations, and consumer rights groups.

Throngs of people surrounded the hotels where the WTO representatives stayed, as well as other areas of the city. According
to some demonstrators, police officers began using pepper spray, tear gas and rubber pellets against the demonstrators as
early as Nov. 30, the first day of the WTO meeting.

That same evening, Mayor Paul Schell declared a state of emergency. It included a general curfew order, designation of
certain restricted areas, and authorization to arrest people who were in designated areas without the proper credentials. By
Dec. 1, the mayor modified the emergency order to include the restriction of access to an area of approximately 24 blocks in
downtown Seattle. The order prohibited people from engaging in any protest activity in the zone.

According to demonstrators, these orders restricted their right to free speech. According to the city, the restrictions were
necessary, because some of the demonstrations had grown violent, destructive and out of control. For example, the city
claimed, a crowd surrounded a police car, crawled on top of it, and began rocking it from side to side with the officer in it. A
SWAT team had to come to the officer’s aid, and the crowd resisted by throwing rocks and bottles at the officers.
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           2
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 85 of 89 Page ID
                                      #:805

                                              Avery, Michael 10/7/2018
                                              For Educational Use Only


Hickey v. The City of Seattle, 2007 WL 2768885 (2007)




During the altercations, police officers did use non-lethal means of suppressing the crowds, such as pepper spray and rubber
bullets. They also arrested hundreds of protestors.n violent, destructive and out of control. For example, the city claimed, a
crowd surrounded a police car, crawled on top of it, and began rocking it from side to side with the officer

In one event, demonstrators claimed, police encircled, trapped, and arrested 157 people in Westlake Park on Fourth Avenue
between Pine and Pike streets. Members of that group claimed they were arrested without probable cause and held for several
days without access to attorneys or a proper reading of their Miranda rights. They said they were ultimately released without
any charges. Some alleged they received inadequate food and water during their detention.

Several of the demonstrators who were arrested filed a class action lawsuit on behalf of themselves and their peers in 2000
against the city, Schell, and Norman Stamper, the chief of police at the time of the arrests. The named plaintiffs included
Robert Hickey, Kenneth Hankin, Jennifer Hudziec, Stephanie Lane, Carroll Jackson, Denise Cooper, Nicole Pearson, and
Emily Maloney. All were arrested Dec. 1.

The group alleged the city and its leaders violated their right to assemble, prohibited free speech, and falsely arrested them -
violations of the First and Fourth Amendments to the United States Constitution, 42 U.S.C.A. 1983, and state law., Stephanie
Lane, Carroll Jackson, Denise Cooper, Nicole Pearson, and Emily Maloney. All were arrested Dec. 1.

They sought damages for the deprivation of their civil rights, as well as damages for emotional distress, attorney fees, and
costs. They also sought declaratory judgments regarding the alleged violations of their Constitutional rights.

The city, Schell and Stamper answered together and denied any impropriety or violations in their actions. Some of the
protesters engaged in destructive behavior they submitted, and they attempted to address the behavior. Under certain
circumstances, they added, some limitations on speech are permissible.

Among their affirmative defenses were arguments that they had just cause for their actions, that the plaintiffs’ claims were
barred by the doctrine of unclean hands, and that the protesters caused their own damages by fleeing and resisting arrest.they
added, some limitations on speech are permissible.

Jackson and Maloney reached settlements with the defendants before the case proceeded to trial before a jury in the Western
District of United States District Court in Washington. Through pretrial judgments, the set of plaintiffs that remained for trial
was that of 155 people arrested Dec. 1 in Westlake Park, and only the city remained as a defendant.

Judge Marsha Pechman determined that the trial should occur in two phases - a liability phase, and a damage phase.e Western
District of United States District Court in Washington. Through pretrial judgments, the set of plaintiffs that r

A jury for the liability phase returned a verdict in favor of the plaintiffs in January 2007, as to the false arrest claim. The
verdict favored the defendant regarding the federal and state free speech claims.

Judge Pechman ordered the parties to mediate after the jury verdict. They did so and decided to settle for $1,000,000. Of that
amount, $550,000 would go to the plaintiffs’ attorneys, while the remainder would be distributed to members of the class
who filed claims.

The settlement, reached March 29, 2007, also included a provision for the city to expunge and seal the criminal records of the
arrested protesters.

Court: United States District Court, W.D. Washington.

End of Document                                                     © 2018 Thomson Reuters. No claim to original U.S. Government Works.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 86 of 89 Page ID
                                      #:806

                                         Avery, Michael 10/7/2018
                                         For Educational Use Only


Hickey v. The City of Seattle, 2007 WL 2768885 (2007)




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.   4
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 87 of 89 Page ID
                                      #:807

                                          Avery, Michael 10/8/2018
                                          For Educational Use Only


IBRAHIM v. CITY AND COUNTY OF SAN FRANCISCO, JVR No. 1402030024 (2012)




             JVR No. 1402030024, 2012 WL 10261906 (N.D.Cal.) (Verdict and Settlement Summary)



                                    Copyright (c) 2018 Thomson Reuters/West
                                    United States District Court, N.D. California.

                              IBRAHIM v. CITY AND COUNTY OF SAN FRANCISCO

                                               3:11CV01695
                                     DATE OF INCIDENT: February 22, 2010
                                       DATE OF FILING: April 06, 2011
                                DATE OF TRIAL/SETTLEMENT: September 25, 2012
TOPIC:

LIABILITY:

General: Law Enforcement

Specific: False Arrest

Secondary: Law Enforcement - Illegal Search;


SUMMARY
Outcome: Settlement
Total: $35,000
HIGH AMOUNT: $0

LOW AMOUNT: $0


Related Court Documents:
First amended complaint: 2011 WL 10948298

Defendant’s motion for judgment on the pleadings: 2012 WL 8897955

Stipulation and order for dismissal: 2012 WL 9083224


EXPERT-WITNESSES:
ATTORNEY:
Plaintiff: Todd C. Toral, DLA Piper LLC, San Francisco, CA
Plaintiff: Kathleen S. Kizer, DLA Piper LLC, San Francisco, CA
Plaintiff: Vishali Singal, DLA Piper LLC, San Francisco, CA
Plaintiff: Alec Cierny, DLA Piper LLC, San Francisco, CA
Defendant: Meghan K. Higgins, Office of City Attorney, San Francisco, CA
Defendant: Joshua S. White, Office of City Attorney, San Francisco, CA
JUDGE: Richard Seeborg


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.               1
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 88 of 89 Page ID
                                      #:808

                                            Avery, Michael 10/8/2018
                                            For Educational Use Only


IBRAHIM v. CITY AND COUNTY OF SAN FRANCISCO, JVR No. 1402030024 (2012)



Range Amount: $1 - 49,999

STATE: California
COUNTY: Not Applicable
PRIMARY INJURY: Civil Rights Violation: False Arrest

SUMMARY
PLAINTIFF:
Sex: M

Age: Adult


DEFENDANT:
Sex: O

Organization Type: City and County of San Francisco


DAMAGES:
Total Compensatory Award: $35,000

Punitive Damages: $0

Hedonic Damages: $0

Property Damages: $0

Interest: $0

Other Damages: $0

Loss of Services: $0

Comparative Negligence Percentage: 0



FACTS:
Saeed Ibrahim, an adult male, claimed he suffered a violation of his civil rights and emotional distress due to false arrest,
battery, and prolonged detainment after he was arrested at his home. The plaintiff contended police officers acting during the
course and scope of their employment with the defendant City and County of San Francisco arrived at his home while a tow
truck was attempting to tow his vehicle and officers pointed a gun at his head, broke down the gate to his home, shoved him
to the ground and arrested him without probable cause of criminal activity. The plaintiff claimed after he was he was taken to
the police station, he was stripped and cavity searched, his DNA was taken, he was questioned without being informed of his
rights to have an attorney and was held in custody for three days without authority. Defendant City and County of San
Francisco agreed to settle the case for $35,000.


Jury Verdict Research
COURT: USDC

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         2
  Case 2:16-cv-00237-JAK-GJS Document 114-3 Filed 11/05/18 Page 89 of 89 Page ID
                                      #:809

                                      Avery, Michael 10/8/2018
                                      For Educational Use Only


IBRAHIM v. CITY AND COUNTY OF SAN FRANCISCO, JVR No. 1402030024 (2012)




End of Document                                          © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        3
